Exhibit 10.02

 

CONFIDENTIAL

 

 

 

 

 

 



 



      SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF

 

Novvi LLC

 

by and among

 

Amyris, Inc.,

 

Cosan US, Inc.,

 

American Refining Group, Inc.

 

and   Novvi LLC

 

 

 

 

dated as of July 19, 2016

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 
 



TABLE OF CONTENTS

 

CONTENTS

 



Article I Defined terms 2         Section 1.01.   Certain Defined Terms. 2      
  Article II Formation, term, purpose and powers 11         Section 2.01.  
Formation. 11 Section 2.02.   Name. 11 Section 2.03.   Term. 11 Section 2.04.  
Principal Place of Business. 12 Section 2.05.   Title to Company Property. 12
Section 2.06.   Agent for Service of Process. 12 Section 2.07.   Purpose. 12
Section 2.08.   Powers of the Company. 12 Section 2.09.   Maintenance of
Separate Existence. 12 Section 2.10.   Strategic Decisions. 13 Section 2.11.  
Related Party Transaction. 13 Section 2.12.   Management Goals. 13 Section 2.13.
  Conduct of Company Business. 13 Section 2.14.   No Personal Liability. 13
Section 2.15.   Admission of New Members. 13 Section 2.16.   Waiver of Fiduciary
Duties; Corporate Opportunities. 14         Article III Representations and
warranties of the members 15         Section 3.01.   Organization and Authority.
15 Section 3.02.   No Conflict. 15 Section 3.03.   Governmental Consents and
Approvals. 15         Article IV Capital contributions and capital accounts 15  
      Section 4.01.   Capital Contributions. 15 Section 4.02.   Membership
Units. 16 Section 4.03.   Additional Membership Units. 16 Section 4.04.  
Funding Requirements; Additional Funding. 16 Section 4.05.   Status of Capital
Contributions. 18 Section 4.06.   Capital Accounts. 19         Article V Board
of managers; managers and officers 19         Section 5.01.   Management of the
Company. 19 Section 5.02.   Board of Managers; Quorum Requirements. 19 Section
5.03.   Removal of Managers; Vacancies. 21 Section 5.04.   Frequency of
Meetings; Notice of Meetings; Agenda. 21 Section 5.05.   Board of Managers
Voting; Approval Matters. 22 Section 5.06.   Members’ Meetings; Notice; Agenda;
Voting; Member Approval Matters. 23 Section 5.07.   Action by Written Consent.
25 Section 5.08.   Telephonic Meetings. 25 Section 5.09.   Company Minutes. 25

 

  i 

 



Section 5.10.   Manager Compensation and Reimbursement. 25 Section 5.11.   Audit
Committee. 25 Section 5.12.   Officers. 25 Section 5.13.   Language. 28 Section
5.14.   D&O Insurance. 28 Section 5.15.   Subsidiaries. 28 Section 5.16.  
Deadlock of Members or Managers. 28         Article VI Change of control event
31         Section 6.01.   Change of Control Event. 31 Section 6.02.   Change of
Control Event Consequence. 31         Article VII Allocations; tax matters 31  
      Section 7.01.   Allocations. 31 Section 7.02.   Special Allocations. 32
Section 7.03.   Curative Allocations. 33 Section 7.04.   Tax Allocations. 33
Section 7.05.   Tax Matters. 34         Article VIII Distribution 35        
Section 8.01.   Distribution. 35 Section 8.02.   Liquidation Distribution. 35
Section 8.03.   Distribution Rules. 35 Section 8.04.   Limitations on
Distribution. 36         Article IX Books and records; financial statements 36  
      Section 9.01.   Books and Records; Financial Statements. 36 Section 9.02.
  Reporting Requirements. 37 Section 9.03.   Access; Due Diligence. 38 Section
9.04.   Semi-Annual Updates to Members regarding Company BioFene Transformation
Technology. 38         Article X Restrictions on transfer 38         Section
10.01.   Legends. 38 Section 10.02.   Restrictions on Transfer; Required
Transfers. 39 Section 10.03.   Improper Transfer or Encumbrance. 42 Section
10.04.   Transferees to Execute Agreement. 42         Article XI dissolution,
liquidation and termination 43         Section 11.01.   No Dissolution. 43
Section 11.02.   Events Causing Dissolution. 43 Section 11.03.   Notice of
Dissolution. 43 Section 11.04.   Liquidation. 44 Section 11.05.   Termination of
the Company. 45 Section 11.06.   Claims of the Members. 45

 

  ii 

 



Article XII Liability and indemnification 45         Section 12.01.   Liability
of Members. 45 Section 12.02.   Indemnification of Covered Person. 45 Section
12.03.   Indemnification by the Company. 45 Section 12.04.   Advancement of
Expenses. 47         Article XIII Exclusivity 47         Section 13.01.  
Exclusivity. 47 Section 13.02.   Non-Solicitation. 48         Article XIV
Miscellaneous 48         Section 14.01.   Confidential Information. 48 Section
14.02.   Notices. 49 Section 14.03.   Public Announcements. 50 Section 14.04.  
Interpretation. 50 Section 14.05.   Severability. 50 Section 14.06.  
Counterparts. 51 Section 14.07.   Entire Agreement. 51 Section 14.08.  
Governing Law; Submission to Jurisdiction; Arbitration. 51 Section 14.09.  
Specific Performance. 54 Section 14.10.   Expenses. 54 Section 14.11.  
Amendments and Waivers; Assignment. 54 Section 14.12.   No Third Party
Beneficiaries. 54 Section 14.13.   Headings. 55 Section 14.14.   Construction.
55 Section 14.15.   Further Assurances. 55

 



Schedule 2.01 List of Members and Addresses Schedule 4.01(a) Prior Capital
Contributions Schedule 4.01(b) Holders of Membership Units Exhibit A Member
Certificate Exhibit B Fair Market Value Methodology

 

 

  iii 

 



SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

OF

 

NOVVI LLC

 

This SECOND AMENDED AND RESTATED OPERATING AGREEMENT of Novvi LLC, a Delaware
limited liability company (the “Company”), is made and effective as of July 19,
2016 (the “Effective Date”), among Amyris, Inc., a Delaware corporation
(“Amyris”), Cosan US, Inc., a Delaware corporation (“Cosan US”), and American
Refining Group, Inc., a Pennsylvania corporation (“ARG” and together with Amyris
and Cosan US, each, a “Member” and collectively, the “Members”) and the Company
(the “Agreement”).

 

WITNESSETH:

 

WHEREAS, Amyris and Cosan US formed the Company pursuant to and in accordance
with the Delaware Limited Company Act, 6 Del. C. § 18-101, et seq. (as the same
may be amended from time to time, the “Act”) and entered into an Agreement of
Limited Liability Company of Novvi LLC on September 6, 2011, as the same was
amended in October of 2011 (the “Original Operating Agreement”);

 

WHEREAS, Amyris, Cosan US and the Company executed and delivered an Amended and
Restated Operating Agreement of the Company dated March 26, 2013 (the “First
Amended and Restated Agreement”);

 

WHEREAS, in connection with formation of the Company, Amyris and Cosan US agreed
to collaborate, through the Company, on the development, production, marketing
and distribution of Base Oils, Additives, and Lubricants derived from BioFene
(and possibly from other molecules and technologies) for use in the Lubricant
Market (“Company Business”), all as further defined and described below;

 

WHEREAS, in pursuit of the Company Business, the Company and Amyris are parties
to (i) that certain Amended and Restated IP License Agreement (as the same may
be amended from time to time, the “IP License Agreement”), entered into on July
19, 2016 under which Amyris granted the Company certain rights under its
intellectual property, including (a) the Expanded License and Rights under
Amyris Base Technology and (b) a right of first offer with regard to Amyris’
Alternative Technology, to develop, make and sell Base Oils, Additives and
Lubricants for the Lubricant Market, all as further described in the IP License
Agreement; and (ii) that certain Farnesene Strain Escrow Agreement, entered into
on July 19, 2016 under which Amyris has agreed to deposit into escrow
intellectual property relating to the Amyris Base Technology, in accordance with
the IP License Agreement.

 

WHEREAS, in pursuit of the Company Business, the Company and Cosan US are
parties to that certain Cosan US Alternative Technology License Agreement,
entered into on August 23, 2013 (as the same may be amended from time to time,
the “Cosan US License Agreement”), under which Cosan US granted the Company a
right of first offer with regard to Cosan US’s Alternative Technology to
develop, make and sell Base Oils, Additives and Lubricants for the Lubricant
Market, all as further described in the Cosan US License Agreement;

 

WHEREAS, in pursuit of the Company Business, effective on the Effective Date,
the Company and ARG have entered into an Equity Purchase Agreement (the
“Purchase Agreement”), pursuant to which ARG purchased that number of Membership
Units specified therein, initially

 

representing a thirty-three and one-third percent (33 1/3%) interest in the
Company as of the Effective Date, upon the terms and subject to the conditions
set forth therein;

 



 1 

 

 

WHEREAS, as contemplated by the Purchase Agreement and Section 2.15 of the First
Amended and Restated Agreement, the Members and the Company now desire to enter
into this Agreement to amend and restate in its entirety the First Amended and
Restated Agreement and to memorialize the admission of ARG as a Member; and

 

WHEREAS, by executing and delivering this Agreement, the Company and each of the
Members hereby (i) agree to amend and restate the terms of the First Amended and
Restated Agreement as set forth herein, and that upon the effectiveness of this
Agreement, the First Amended and Restated Agreement shall be superseded entirely
by this Agreement and (ii) declare this Agreement to be the operating agreement
of the Company for the purposes and upon the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:

 

Article I
Defined terms

 

Section 1.01.        Certain Defined Terms. (a) Each of the following terms
shall have the following meanings:

 

 

 

“Additive” means any material added to a Base Oil to change its properties,
characteristics, or performance (e.g., anti-foam, anti-wear, corrosion
inhibitor, detergent, dispersant, pour point depressant, anti-oxidant, viscosity
index improver, or friction modifier).

 

“Adjusted Capital Account” means, with respect to each Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year, after
giving effect to the following adjustments:

 

(i)                   Credit to such Capital Account any amounts which such
Member is obligated to restore pursuant to any provision of this Agreement or is
deemed to be obligated to restore pursuant to the penultimate sentences of each
of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations); and

 

(ii)                 Debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.

 

“Adjusted Capital Account Deficit” means, with respect to each Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.

 

“Affiliate” means, as regards to a certain Person (a “First Person”), any Person
who, directly or indirectly, through one or more intermediates, Controls the
First Person, is Controlled by the First Person, or is under common Control with
the First Person. Notwithstanding the preceding definition, for purposes of this
Agreement, the Company is not considered an Affiliate of Amyris, Cosan US or ARG
(or their respective Affiliates) nor are Amyris, Cosan US or ARG (or their
respective Affiliates) considered Affiliates of the Company.

 

 2 

 



“Agreement” means this Second Amended and Restated Operating Agreement of Novvi
LLC, as amended, modified, supplemented or restated from time to time.

 

“Alternative Technology” means a technology (other than a BioFene-related
technology) from a renewable source or a molecule (other than a BioFene-derived
molecule) from a renewable source from which Base Oils or Additives, in each
case, for the Lubricants Market could reasonably be expected to be developed or
made.

 

“Amyris BioFene Manufacturing Technology” means the Patents and Know-How that
(i) are Controlled by Amyris and (ii) are necessary or reasonably useful for the
development, making (and having made), offering for sale, sale, and importing of
BioFene itself, including, but not limited to, BioFene Production Strains and
any Patents and Know-How related to the genetic engineering of such BioFene
Production Strains, the fermentation methods for making BioFene, the methods of
recovery of BioFene from fermentation broth, the processes of isolating BioFene
directly from fermentation broth, and the methods of purifying BioFene. The term
“Amyris BioFene Manufacturing Technology” also includes any and all Joint
BioFene Manufacturing Improvements (as defined in the IP License Agreement) and
Novvi LLC BioFene Manufacturing Improvements (as defined in the IP License
Agreement), but expressly excludes any Company BioFene Transformation
Technology.

 

“Asset Value” means, with respect to any asset, the asset’s adjusted basis for
United States federal income tax purposes, except as follows:

 

(i)                   The initial Asset Value of any asset (other than cash)
contributed by a Member to the Company shall be the gross fair market value of
such asset (A) as set forth in Section 4.01(a)(i), or (B) if such asset is not
listed in Section 4.01(a)(i), as agreed to by all of the Members;

 

(ii)                 The Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values as determined by agreement among
all of the Members as of the following times: (a) the acquisition of an
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution; (b) the distribution by the Company
to a Member of more than a de minimis amount of property as consideration for an
interest in the Company; or (c) the liquidation of the Company within the
meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations, provided however,
that adjustments pursuant to clauses (a) and (b) above shall be made only if all
of the Members agree that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company; and

 

(iii)               The Asset Value of any Company asset distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution, as determined by the agreement among all the Members.

 

If the Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i) or (ii), such Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset.

 

“Base Oil” means a fluid base compound to which other oils, Additives, or
components are added to produce a Lubricant.

 

 3 

 



“Beneficial Owner” or “Beneficially Own” has the meaning given such term in Rule
13d-3 (or any successor provision) under the United States Securities Exchange
Act of 1934, as amended.

 

“BioFene” means farnesene produced through Amyris BioFene Manufacturing
Technology.

 

“Business Day” means any day, except a Saturday, Sunday or other day on which
commercial banking institutions in the State of California in the United States
of America and in the State of São Paulo in Brazil are authorized or directed by
applicable Law or executive order to close.

 

“Capital Account” means, with respect to any Member, the account maintained for
such Member in accordance with the provisions of Section 4.06.

 

“Capital Contribution” means, with respect to any Member, the aggregate amount
of cash contributed to the Company and the Asset Value of any property (other
than cash) contributed to the Company pursuant to Article IV. In the case of a
Member that acquires an interest in the Company by virtue of an assignment or
transfer in accordance with the terms of this Agreement, “Capital Contribution”
means the Capital Contribution of such Member’s predecessor to the extent
relating to the acquired interest.

 

“Certificate” means the Certificate of Formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the Office of the Secretary of State of the State of Delaware pursuant to the
Act.

 

“Change of Control of Amyris” means any transaction (or a series of related
transactions), as a result of which a Competitor of the Company becomes, direct
or indirectly, the Controlling Person of Amyris.

 

“Change of Control of Cosan US” means any transaction (or a series of related
transactions) as a result of which a Competitor of the Company becomes, direct
or indirectly, the Controlling Person of Cosan US.

 

“Change of Control of ARG” means any transaction (or a series of related
transactions), as a result of which a Competitor of the Company becomes, direct
or indirectly, the Controlling Person of ARG.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding United States federal tax statute enacted after the date of
this Agreement. The reference to a specific section of the Code refers not only
to such specific section but also to any corresponding provision of any United
States federal tax statute enacted after the date of this Agreement, as such
specific section or corresponding provision is in effect on the date of
application of the provisions of this Agreement containing such reference.

 

“Company BioFene Transformation Technology” means the Patents and Know-How in
each case that (i) are Controlled by the Company as of March 26, 2013 or become
Controlled by the Company during the term of Amyris’s license under Section 2.2
of the IP License Agreement (in each case other than Patents and Know-How
licensed from Amyris) and (ii) are related to the chemical transformation of
BioFene or a BioFene-derivative into another compound. For clarity, the term
“Company BioFene Transformation Technology” does not include Novvi LLC Breach
Inventions (as defined in the IP License Agreement).

 

 4 

 



“Competitor of the Company” means any Person that is engaged in the development,
production, marketing and distribution of Base Oils, Additives or Lubricants for
the Lubricants Market.

 

“Control” means, when used with respect to any Person (“Controlled Person”), (i)
the power, held by another Person, alone or together with other Persons bound by
a voting or similar agreement (each a “Controlling Person”), to elect, directly
or indirectly, the majority of the senior management and to establish and
conduct the policies and management of the relevant Controlled Person; or (ii)
the direct or indirect ownership by a Controlling Person and its Affiliates,
alone or together with another Controlling Person and its Affiliates, of at
least fifty percent (50%) plus one (1) share/quota representing the voting stock
of the Controlled Person. In the context of Patents and Know-How, Control means
rights under and to such Patents and Know-How held by a party, whether by
ownership or license, sufficient to grant the applicable license or rights under
the IP License Agreement without violating the terms of any arrangement with any
Third Party. Terms derived from Control, such as “Controlled”, “Controlling” and
“under common Control” shall have a similar meaning to Control.

 

“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code, (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code, or
(v) under corresponding or similar provisions of foreign Laws under any employee
benefit plan of the Company or its Affiliates.

 

“Controlling Member” means a Member who owns more than fifty percent (50%) of
the Membership Units of the Company.

 

“Copyrights” means all copyrights, whether in published or unpublished works;
databases, data collections and rights therein, mask work rights, software, web
site content; rights to compilations, collective works and derivative works of
any of the foregoing and moral rights in any of the foregoing; registrations and
applications for registration for any of the foregoing and any renewals or
extensions thereof; and moral rights and economic rights of others in any of the
foregoing.

 

“Covered Person” means a Member, any Affiliate of a Member, any officers,
directors, Managers, shareholders, employees or partners or members of a Member,
or its respective Affiliates or any Managers or Officers of the Company.

 

“Deadlock Issue” means an issue or a matter with respect to which a decision is
required to be made in order to (a) prevent the occurrence of an event that
would reasonably be expected to have a Material Adverse Effect on the Company,
(b) alleviate the effect on the business, assets, operations, results of
operations or financial condition of the Company caused by such event such as
to, to the extent possible, restore the Company to the state of affairs enjoyed
by the Company immediately prior to the occurrence of such event, (c) avoid a
material change in the state of affairs, business, corporate governance, assets,
operations, results of operations or financial condition of the Company caused
by such event, or (d) approve a Member Approval Matter, as set forth in Section
5.06(e) below, or a Board of Managers Approval Matter, as set forth in Section
5.05(a) below.

 

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
United States federal income tax purposes with respect to an asset for such
Fiscal Year or other period; provided however, that if the Asset Value of an
asset differs from its adjusted basis for

 

United States federal income tax purposes at the beginning of such Fiscal Year
or other period, Depreciation shall be an amount that bears the same ratio to
such beginning Asset Value as the United States federal income tax depreciation,
amortization or other cost recovery deduction with respect to such asset for
such Fiscal Year or other period bears to such beginning adjusted tax basis; and
provided further that, if the United States federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Year or other
period is zero, Depreciation shall be determined with reference to such
beginning Asset Value using any reasonable method selected by the Members.

 

 5 

 



“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, or other encumbrance of any kind.

 

“Expanded Licenses and Rights under Amyris Base Technology” means the licenses
and related rights granted by Amyris to the Company in the IP License Agreement.

 

“Fair Market Value” means the fair market value of the Company’s Membership
Units, as calculated using the methodology set forth in Exhibit B to this
Agreement.

 

“Fiscal Year” means (i) the period commencing upon the formation of the Company
and ending on December 31, 2011, (ii) any subsequent twelve-month period
commencing on January 1 and ending on December 31, or (iii) any portion of the
period described in clause (ii) of this sentence for which the Company is
required to allocate Net Profits, Net Losses and other items of Company income,
gain, loss or deduction pursuant to Article VII hereof.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Insolvency Event” means (i) an involuntary petition under any bankruptcy or
insolvency law or under the reorganization provisions of any such law is filed
with respect to a Member or a receiver of, or for, the property of a Member is
appointed without the consent of such Member, which petition or appointment
remains undischarged or unstayed for an aggregate period of ninety (90) days
(whether or not consecutive); or (ii) a Member consents to the entry of an order
for relief against it in an involuntary case under any bankruptcy or insolvency
law or under the reorganization provisions of any such law; or (iii) a voluntary
petition under any bankruptcy or insolvency law or under the reorganization
provisions of any such law is filed by a Member, a voluntary assignment of a
Member’s property for the benefit of creditors is made, or a receiver of, or
for, the property of a Member is appointed by, or consented to, by such Member.

 

“Know-How” means any non-patented information and tangible materials, including:
(i) technical and non-technical data, specifications, formulae, compounds,
formulations, assays, designs, results, information, conclusions,
interpretations, inventions, developments, discoveries, ideas, improvements, and
trade secrets, (ii) methods, databases, tests, procedures, processes, and
techniques, (iii) Production Strains (if applicable), and (iv) other know-how
and technology including Copyrights.

 

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, United States federal, provincial, local or
municipal government or any administrative or regulatory body with authority
therefrom with jurisdiction over Company or the Members, as the case may be.

 

 6 

 



“Lubricant” means all substances introduced between two moving surfaces to
reduce the friction between them, improving efficiency and reducing wear, or
dissolving or transporting foreign particles, or distributing heat, in each case
comprising a formulation of at least one Base Oil combined or blended with
Additives, sold as a finished product for automotive and industrial
applications, for use in, by way of example only: automotive, 2-cycle, marine
and other engines, ship lubrication, hydraulic equipment, food processing
equipment and machinery, and wind turbines, However, the term “Lubricants”
expressly excludes drilling oils, fluids and muds, in accordance with the
standards set by American Petroleum Institute.

 

“Lubricants Market” means the worldwide market for automotive, commercial, and
industrial Lubricants. For the avoidance of doubt, the following markets, but
not limited to the following markets, are expressly excluded from the term
“Lubricants Market”: the markets for flavors and fragrances, food additives,
cosmetics and personal care, drilling oils, fluids and muds, fuels, cleaners,
paints, coatings, ink, consumer-packaged goods, pesticides, and pharmaceuticals.

 

“Majority Vote” means, with respect to any matter to be voted on, the written
approval of, or the affirmative vote by, a majority of the Managers serving on
the Board of Managers entitled to vote on such matter.

 

“Material Adverse Effect” means any event, condition, change or effect that
materially and adversely affect the business, assets, operations, results of
operations or financial condition of the Company, taken as a whole.

 

“Member” means any Person named as a member of the Company on Schedule 2.01
hereto and any Person admitted as an additional Member pursuant to the
provisions of this Agreement, in each case, in such Person’s capacity as a
member of the Company.

 

“Membership Unit” means a limited liability company interest in the Company (not
including any right to the return of Capital Contributions and any interest
thereon) representing such fractional part of the interest of all unit holders
pursuant to this Agreement as is equal to the quotient of one divided by the
total number of Membership Units as evidenced by a certificate in the form of
Exhibit A to this Agreement.

 

“Net Profits” and “Net Losses” mean, for each Fiscal Year, an amount equal to
the Company’s taxable income or loss for such Fiscal Year, determined in
accordance with Section 703(a) of the Code (but including in taxable income or
loss, for this purpose, all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(1) of the Code), with the
following adjustments:

 

(i)                   any income of the Company exempt from United States
federal income tax and not otherwise taken into account in computing Net Profits
or Net Losses pursuant to this definition shall be added to such taxable income
or loss;

 

(ii)                 any expenditures of the Company described in Section
705(a)(2)(B) of the Code (or treated as expenditures described in Section
705(a)(2)(B) of the Code pursuant to Regulation Section 1.704-1(b)(2)(iv)(i))
and not otherwise taken into account in computing Net Profits or Net Losses
pursuant to this definition shall be subtracted from such taxable income or
loss;

 

(iii)               in the event the Asset Value of any asset of the Company is
adjusted in accordance with paragraph (ii) or paragraph (iii) of the definition
of “Asset Value” above, the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such asset for purposes of
computing Net Profits or Net Losses;

 

 7 

 



(iv)               gain or loss resulting from any disposition of any asset of
the Company with respect to which gain or loss is recognized for United States
federal income tax purposes shall be computed by reference to the Asset Value of
the asset disposed of, notwithstanding that the adjusted tax basis of such asset
differs from its Asset Value;

 

(v)                 in lieu of the depreciation, amortization and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Fiscal Year or other
period, computed in accordance with the definition of “Depreciation” above; and

 

(vi)               any items which are specially allocated pursuant to Sections
7.02 and 7.03 shall not be taken into account in computing Net Profits or Net
Losses.

 

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 6.02 and 6.03 shall be determined by
applying rules analogous to those set forth in subparagraphs (i) through (v)
above.

 

“Patents” means any patents, patent applications, or certificates of invention,
together with all additions, divisions, continuations, continuations-in-part,
provisionals, converted provisionals, substitutions, reissues, re-examinations,
revalidations, extensions, registrations, patent term extensions, supplemental
protection certificates, renewals, and the like with respect to any of the
foregoing.

 

“Percentage Interest” means a fraction, the numerator of which shall be the
aggregate number of Membership Units owned by such Member and the denominator of
which shall be the total number of outstanding Membership Units of the Company.

 

“Person” means any individual, corporation, partnership, limited partnership,
limited partnership with share capital, limited liability company, Brazilian
limited liability company (sociedade limitada), association, joint-stock company
(sociedade por ações), joint venture, other legal entity, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.

 

“Production Strain” means recombinant yeast or some other microbial agent that
has been genetically engineered to make a desired compound or product by means
of a fermentation process.

 

“Regulations” means the income tax regulations, including temporary regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Related Party Transaction” means any deal, operation, transaction and/or
business relationship between, on one side, the Company or a Person Controlled
by the Company and, on the other side, a Member or any Affiliate of such Member,
or their respective officers, directors, managers or relatives up to three
degrees of relationship separation.

 

“Restricted Membership Units” means all Membership Units other than (a)
Membership Units that have been registered under a registration statement
pursuant to the Securities Act, (b) Membership Units with respect to which a
Transfer has been made in reliance on and in accordance with Rule 144 or (c)
Membership Units with respect to which the holder thereof shall

 

 8 

 



have delivered to the Company either (i) an opinion, in form and substance
reasonably satisfactory to the Company, of counsel, who shall be reasonably
satisfactory to the Company, or (ii) a “no action” letter from the staff of the
United States Securities and Exchange Commission, to the effect that subsequent
transfers of such Membership Units may be effected without registration under
the Securities Act or in compliance with Rule 144.

 

“Revised Partnership Audit Procedures” means the provisions of Subchapter C of
Subtitle A, Chapter 63 of the Code, as amended by P.L. 114 74, the Bipartisan
Budget Act of 2015 (together with any subsequent amendments thereto, treasury
regulations promulgated thereunder, published administrative interpretations
thereof, any guidance issued thereunder and any successor provisions) or any
similar procedures established by a state, local, or non-U.S. taxing authority.

 

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
limited partnership, limited partnership with share capital, limited liability
company, Brazilian limited liability company (sociedade limitada), association,
joint-stock company (sociedade por ações), joint venture or other legal entity
of which such Person (either alone or through or together with any other
Subsidiary), owns, directly or indirectly, more than fifty percent (50%) of the
stock or other equity interests, the holders of which are generally entitled to
vote for the election of the board of directors or other governing body of such
corporation or other legal entity.

 

“Transfer” means, in respect of any Membership Unit, property or other asset,
any direct or indirect transfer, sale, assignment, exchange, donation, lease,
abandonment or other disposition of any kind, voluntary or involuntary,
contingent or non-contingent, including any direct or indirect transfer, sale,
assignment, exchange, donation, lease, abandonment or other disposition of any
kind that results from the foreclosure of any Encumbrance.

 

“Transferee” means any Person that is a transferee of a Member’s interest in the
Company, or part thereof.

 

“Third Party” means any Person, except for the Company, the Members and their
respective Affiliates or their respective permitted successors and assigns.

 

“Trigger Event” means the Company’s delivery to ARG, following a payment default
by ARG under the terms of Section 1.3 of the Purchase Agreement and with
approval by a Majority Vote of only the Amyris Managers and Cosan Managers, of
written notice that the Company elects to declare an uncured Unpaid Contribution
(as defined in the Purchase Agreement) by ARG as no longer curable, in which
event ARG shall be subject to the consequences set forth in Section 2.17 below.

 

(b)                The following terms have the meanings set forth in the
Section set forth opposite such term:

 

Term Section Act Recitals Amyris Preamble Amyris Managers 5.02(a)

 



 9 

 

 

Term Section Applicable Deadlock Issue 5.16(d) Appraisers Exhibit B Arbitration
Chamber 14.08(b) Arbitration Rules 14.08(b) Arbitration Tribunal 14.08(c) ARG
Preamble ARG Initial Capital Contribution 4.01(b) ARG Managers 5.02(a) Board of
Managers Approval Matter 5.05(a) Capital Call 4.04(c) Chair 5.02(a) Change of
Control Event 6.01(a) Company Preamble Company Business Recitals Confidential
Information 14.01(a) Corporate Opportunities Group 2.16(a)(i) Cosan US Preamble
Cosan US License Agreement Recitals Cosan US Managers 5.02(a) Deadlock 5.16(a)
Deadlock Mediation Period 5.16(e) Deadlock Notice 5.16(a) Deadlock Question
5.16(c) Declaration 5.16(d) Declaring Member 5.16(c) Deciding Members 5.16(f)
Disclosing Party 14.01(a) Effective Date Preamble Employee Units 4.02(b)
Exercise Date 11.01(a) First Amended and Restated Agreement Recitals Former
Member 11.04(a) Initiating Member 5.16(f) IP License Agreement Recitals
Liquidating Trustee 11.05 Losses 12.02 Manager 5.02(a) Mediator 5.16(e) Member
Approval Matter 5.06(e) Negotiation Period 5.16(d) Non Cash Consideration
10.02(c)(ii) Officers 5.12(a) Offer Notice 5.16(f) Original Operating Agreement
Recitals President 5.12(a) Prior Capital Contributions 4.01(a) Prospective
Transferee 10.04 Purchase Agreement Recitals

 

 10 

 



 

Term Section Receiving Party 14.01(a) Regulatory Allocations 7.03
Representatives 14.01(a) Response Notice 5.16(f) Right of First Refusal 10.02(c)
ROFR Notice 10.02(c) Sale Notice 10.02(c) Selected Arbitration 14.08(h) Selling
Member 10.02(c) Sole Appraiser Exhibit B Tag Along Notice 10.02(c) Tag Along
Right 10.02(c) Tax Matters Partner 7.05(c) Termination Date 5.16(f) Third
Appraiser Exhibit B

 

 

Article II
Formation, term, purpose and powers

 

Section 2.01.        Formation. (a) The Members hereby confirm the formation of
the Company as a Delaware limited liability company under and pursuant to the
provisions of the Act and all other pertinent Laws of the State of Delaware for
the purposes and upon the terms and conditions hereinafter set forth. The
parties hereto agree that their rights, duties and liabilities and the rights,
duties and liabilities of any additional Member admitted to the Company in
accordance with the terms hereof, shall be as provided in the Act, except as
otherwise provided herein.

 

(b)                The name and mailing address of each Member shall be listed
on Schedule 2.01 attached hereto. Each of the Members is hereby admitted as a
Member of the Company. Additional Members shall be admitted as Members of the
Company in accordance with Section 2.11. The President, or a designee of the
President, shall be required to update Schedule 2.01 from time to time, as
necessary to reflect accurately the information therein as known by the
President, but no such update shall modify Schedule 2.01 in any manner
inconsistent with this Agreement or the Act. Any amendment or revision to
Schedule 2.01 made in accordance with this Agreement shall not be deemed an
amendment to this Agreement for purposes of Section 13.13. Any reference in this
Agreement to Schedule 2.01 shall be deemed to be a reference to Schedule 2.01,
as amended and in effect from time to time.

 

(c)                 The President, together with at least one other Officer of
the Company, shall be designated as authorized persons, within the meaning of
the Act, to execute, deliver and file, or to cause the execution, delivery and
filing of, any amendments or restatements of the Certificate and any other
certificates, notices, statements or other instruments (and any amendments or
restatements thereof) necessary or advisable for the formation of the Company or
the operation of the Company in all jurisdictions where the Company may elect to
do business, but no such amendment, restatement or other instrument may be
executed, delivered or filed unless adopted by the Members in a manner
authorized by Section 5.06(e) this Agreement.

 

Section 2.02.        Name. The name of the Company is Novvi LLC. The Company
Business may not be conducted under any other name unless the Members expressly
agree in writing.

 

 11 

 



Section 2.03.        Term. The term of the Company commenced, and the
Certificate was filed in the Office of the Secretary of State of the State of
Delaware, on September 6, 2011, and the Company shall continue for any term set
forth from time to time in the Certificate, subject to the provisions set forth
in Article XI and applicable Law. The existence of the Company as a separate
legal entity shall continue until cancellation of the Certificate in the manner
required by the Act.

 

Section 2.04.        Principal Place of Business. The principal place of
business of the Company shall be located at 5885 Hollis Street, Emeryville, CA
94608, or such other place as the Board of Managers may determine from time to
time per Section 5.05, and the Company shall have other regional offices and
operations as the Board of Managers may determine from time to time per
Section 5.05.

 

Section 2.05.        Title to Company Property. Any property of the Company,
whether real, personal or mixed, tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, individually, shall have any
direct ownership interest in such property.

 

Section 2.06.        Agent for Service of Process. The Company’s registered
agent for service of process in the State of Delaware shall be as set forth in
the Certificate, as the same may be amended by the Members from time to time per
Section 5.06(e).

 

Section 2.07.        Purpose. The purpose of the Company is to engage in the
Company Business.

 

Section 2.08.        Powers of the Company. Subject to the limitations set forth
in this Agreement, the Company will possess and may exercise all of the powers
and privileges granted to it by the Act, by any other applicable Law or this
Agreement, together with all powers incidental thereto, so far as such powers
are necessary or convenient to the conduct, promotion or attainment of the
purpose of the Company set forth in Section 2.07.

 

Section 2.09.        Maintenance of Separate Existence. (a) The Company shall do
all things necessary to maintain its limited liability company existence
separate and apart from each Member and any Affiliate of any Member, including
holding regular meetings of the Members and maintaining its books and records on
a current basis separate from that of any Affiliate of the Company or any other
Person, and shall not commingle the Company’s assets with those of any Affiliate
of the Company or any other Person. In furtherance, and not in limitation, of
the foregoing, the Company shall not:

 

(i)                   Authorize or permit any Person other than the Board of
Managers and the Officers as provided herein, to act on its own behalf with
respect to matters (other than matters customarily delegated to others under
powers of attorney) for which a limited liability company’s members or managing
member would customarily be responsible;

 

(ii)                 Fail (A) to maintain or cause to be maintained by an agent
under the Company’s control physical possession of all its books and records,
(B) to maintain capitalization adequate for the conduct of its business, (C) to
account for and manage all of its liabilities separately from those of any other
Person, including payment by it of administrative expenses and taxes, other than
income taxes, from its own assets, or (d) to identify or cause to be identified
separately all of its assets from those of any other Person;

 

(iii)               Commingle, or permit the commingling of, its funds with the
funds of any Member or any Affiliate of any Member or use its funds for other
than the Company’s uses; or

 

 12 

 



(iv)               Maintain, or permit the maintenance of, joint bank accounts
or other depository accounts to which any Member would have independent access.

 

Section 2.10.        Strategic Decisions. The Company’s strategic decisions
shall always take into account the Company’s best interests, with the purpose of
(a) providing the Members with the best possible sustainable return on their
investments and (b) achieving the goals and objectives set forth in any approved
business plan.

 

Section 2.11.        Related Party Transaction. Any Related Party Transaction
shall be carried out on an arms’ length basis under terms and conditions
consistent to those that such parties would be offered in case such transaction
were carried out with Third Parties, without conflict of interest and in the
best interests of the Company and its Subsidiaries. Notwithstanding any
provision in this Agreement to the contrary, if the Board of Managers has been
called upon to consider a Related Party Transaction, any Manager may request
that the Manager(s) appointed by any Member with an interest in such Related
Party Transaction recuse himself or herself from all Board of Managers’
discussions, activities, and voting relating to such Related Party Transaction.
All approvals, modifications, or terminations of a Related Party Transaction
must be approved by a majority vote of all of the unconflicted Managers before
the Company may proceed.

 

Section 2.12.        Management Goals. The Managers and Officers of the Company
and its Subsidiaries shall be instructed, subject to any applicable fiduciary
duties of Officers under applicable Delaware Law, to use their best efforts in
pursuing return over capital employed, efficiency, productivity, safety and
competitiveness with respect to the activities of the Company and its
Subsidiaries.

 

Section 2.13.        Conduct of Company Business. The Company, its Subsidiaries,
and its and their respective Managers, directors, Officers, agents, employees
and any other Person acting on behalf of the Company or any of its Subsidiaries
shall not, under any circumstances and for any reason whatsoever, engage in any
illegal or unlawful business conduct, and the Company shall use its reasonable
best efforts — and cause its Subsidiaries to use their reasonable best efforts −
to maintain good labor, social and environmental standards, in the conduct of
the Company Business.

 

Section 2.14.        No Personal Liability. Except as provided by the Act, no
Member or any Manager shall be personally liable for any obligations of the
Company and except as specifically provided in Article IV, no Member shall have
any obligation or be required to make any Capital Contribution or loan or
otherwise advance any funds to the Company.

 

Section 2.15.        Admission of New Members. (a) New Members shall be admitted
to the Company, subject to the terms of this Section 2.15, only with the
approval of Members representing at least seventy-five percent (75%) of the
Membership Units and on terms and conditions which are consistent with this
Agreement (including without limitation any applicable restrictions on transfer
set forth in Article X), the Certificate, the Act and any applicable Law. Any
such new Members shall execute and deliver to the Company a joinder agreement in
a form to be supplied by the Company (a “Joinder Agreement”), and shall obtain
Membership Units and shall participate in the management, profits, losses, and
distributions of the Company on such terms and with such amendments to this
Agreement as are approved by the affirmative vote of the existing Members
representing at least seventy-five percent (75%) of the Voting Membership Units.
Any such new Member shall be deemed a “Member” for purposes of this Agreement
and shall have the rights and be subject to the obligations of a Member under
this Agreement with respect to the Membership Units owned by such new Member.

 

(b)                A Transferee will be admitted as a substitute Member only if
the Transfer to the Transferee is made in compliance with all the requirements
of Article X (including, but not limited to, the

 

 13 

 



requirement that such Transferee becomes a party to this Agreement) and the
Transferee complies with all of the terms of this Agreement applicable to it.

 

Section 2.16.        Waiver of Fiduciary Duties; Corporate Opportunities. (a)
This Agreement is not intended to, and does not, create or impose any fiduciary
duty on any of the Members hereto or their respective Affiliates or designated
Managers. Further, the Members hereby waive any and all fiduciary duties that,
absent such waiver, may be implied by applicable Law, and in doing so,
recognize, acknowledge and agree that their duties and obligations to one
another and to the Company are only as expressly set forth in this Agreement.
Additionally, each Member acknowledges that the other Members and the Affiliates
of such Members own and/or manage other businesses, including businesses that
may compete with the Company, the other Members or the Affiliates of such other
Members. Without any accountability to the Company or any Member by virtue of
this Agreement (other than obligations in Section 14.01):

 

(i)                   Each Member and its Affiliates, and their respective
officers, directors, shareholders, partners, members, agents and employees, and
each Manager designated by such Member (collectively, a “Corporate Opportunities
Group”), shall not in any way be prohibited or restricted from engaging or
investing in, independently or with others, any business opportunity of any type
or description, including, without limitation, those business opportunities that
might be the same or similar to the Company Business;

 

(ii)                 Neither the Company nor any Member or such Member’s
Corporate Opportunities Group shall have any right in or to such other business
opportunities of any other Member or such Member’s Corporate Opportunities Group
or to the income or proceeds derived therefrom;

 

(iii)               No Member or its Corporate Opportunities Group shall be
obligated to present any business opportunity to the Company or any other Member
or such other Member’s Corporate Opportunities Group, even if the opportunity is
of the character that, if presented to the Company, could be taken by the
Company, or if presented to any other Member or other Member’s Corporate
Opportunities Group, could be taken by such Persons; and

 

(iv)               Each Member and its Corporate Opportunities Group shall have
the right to hold any such business opportunity for its own account or to
recommend such opportunity to Persons other than the Company, any other Member,
or any Person in such other Member’s Corporate Opportunities Group.

 

(b)                Notwithstanding the foregoing, nothing in this Section 2.16
shall alter or amend the rights and obligations of the Company, Amyris and its
Affiliates, or Cosan US and its Affiliates under Article 3 of the IP License
Agreement (including with respect to the Company’s right of first offer
regarding Amyris’ Alternative Technology), the Cosan US License Agreement
(including with respect to the Company’s right of first offer to Cosan US’s
Alternative Technology), or in Section 13.1 of this Agreement (with respect
to Exclusivity).

 

2.17       Trigger Event Consequence. If, following a Trigger Event, ARG
continues to hold at least twenty-eight percent (28%) of the Membership Units,
the Parties agree that, following a Trigger Event, ARG shall be accorded the
same status, solely for purposes of Sections 5.02(a), 5.02(d), 5.02(e), 5.05,
5.06(c) and 5.16(f) of this Agreement, as a Member holding less than
twenty-eight percent (28%) of the Membership Interests. In addition, in such
event this Agreement shall be deemed automatically amended, without further
action of the Members (who by execution of this Agreement hereby consent to such
amendment), to substitute “sixty-eight percent (68%)” in place of each reference

 

 14 

 



herein to “seventy-five percent (75%)” as it relates to the affirmative vote of
Members required to approve certain matters as provided in Sections 2.15(a),
5.06(e) and 7.05(c) of this Agreement. The Trigger Event consequences described
herein are in addition to any Trigger Event consequences set forth in the
Purchase Agreement.

 

Article III
Representations and warranties of the members

 

Each Member severally, but not jointly, represents and warrants to the Company
and each other Member as follows:

 

Section 3.01.        Organization and Authority. To the extent such Member is
not a natural person, it is duly incorporated or organized, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation or
organization and has all necessary power and authority to enter into this
Agreement, to carry out its obligations hereunder and to perform the actions
contemplated hereby. Such Member is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which the properties owned or
leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or qualified would not prevent or materially hinder the performance of the
actions contemplated by this Agreement. The execution and delivery of this
Agreement by such Member, the performance by it of its obligations hereunder and
the performance by it of the actions contemplated hereby have been duly
authorized by all requisite action on its part. This Agreement has been duly
executed and delivered by such Member, and (assuming due authorization,
execution and delivery by the other Persons signatory hereto) this Agreement
constitutes a legal, valid and binding obligation of such Member enforceable
against it in accordance with its terms.

 

Section 3.02.        No Conflict. The execution, delivery and performance of
this Agreement by such Member do not and will not (a) violate, conflict with or
result in the breach of any provision of its charter or by-laws (or similar
organizational documents), to the extent it has such, (b) conflict with or
violate any Law, governmental regulation or governmental order applicable to
such party or any of its assets, properties or businesses or (c) conflict with,
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights pursuant to, any contract, agreement
or arrangement, whether among the Members or otherwise, by which such party is
bound, except to the extent that any conflict under (b) or (c) above would not
prevent or materially hinder the performance of the actions contemplated by this
Agreement.

 

Section 3.03.        Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement by such party do not and will not
require any consent, approval, authorization or other order of, action by,
filing with or notification to, any governmental authority.

 

Article IV
Capital contributions and capital accounts

 

Section 4.01.        Capital Contributions.

 

(a)                 Schedule 4.01(a) sets forth the Capital Contributions made
to the Company by each of Amyris and Cosan US as of the Effective Date, which
(i) with respect to Amyris, shall include the unpaid principal and interest
accrued under the notes and the deferred payables converted into Units pursuant
to the Loan Conversion Agreement by and between Amyris and the Company, dated
July 19, 2016; and (ii) with respect to Cosan US, shall include the unpaid
principal and interest under the notes converted into Units pursuant to the Loan
Conversion Agreement by and between Cosan US and the Company, dated July 19,
2016 (the “Prior Capital Contributions”).

 

 15 

 



(b)                Concurrently with the execution of this Agreement and in
accordance with the Purchase Agreement, ARG will contribute to the Company as
its initial Capital Contribution the amount set forth in the Purchase Agreement,
subject to the terms and conditions of the Purchase Agreement (the “ARG Initial
Capital Contribution”). As a result of the Prior Capital Contributions and the
ARG Initial Capital Contribution, as of the Effective Date the Members will hold
an interest in the Company represented by the Membership Units set forth
opposite such Member’s name on Schedule 4.01(b).

 

Section 4.02.        Membership Units. All Membership Units shall have identical
rights in all respects as all other Membership Units except as otherwise
specified in this Agreement. Each Member hereby agrees that its interest in the
Company and in its Membership Units shall for all purposes be personal property.
The Members agree that, within ninety (90) days after the Effective Date, to
discuss, agree upon, and implement a performance incentive plan for Company
employees involving granting a non-voting, economic interest in the Company in
an aggregate amount equivalent to up to seven percent (7%) of the Company’s
outstanding Membership Units.

 

Section 4.03.        Additional Membership Units. In the event (i) additional
Membership Units shall be issued to a Member or to any other Person or (ii)
Membership Units are sold or Transferred to another Member or any other Person
(subject to the restrictions and provisions of this Agreement) and such Person
shall be admitted as a Member in accordance with Section 2.15, the President
shall amend Schedule 2.01 accordingly. Any Capital Contribution to be made by
such Person in exchange for Membership Units shall be subject to the
restrictions and provisions of this Agreement and in the form and amount
determined by the Members per Section 5.06(e), and the amount of such Capital
Contribution, if any, shall be credited to such Person’s Capital Account.

 

Section 4.04.        Funding Requirements; Additional Funding.

 

(a)                 In the event that the Board of Managers determines, at any
time, that additional capital is required to support the operations of the
Company, such capital will be obtained through any one or a combination of the
following means (in no particular order), at the election of the Board of
Managers, in each case subject to any applicable approval requirement set forth
in this Agreement including without limitation the approval of the Members with
respect to financing obtained through (i), (ii), and (iii) below as required
under Section 5.06(e)(i):

 

(i)                   cash advances or other credit or loan facilities provided
by the Members or their Affiliates;

 

(ii)                 additional cash Capital Contributions by the Members; or

 

(iii)               revolving credit or other loan facilities provided by
unrelated Persons (such as banks).

 

(b)                In the event that such additional Member approved capital
raise under Section 4.04(a) is to be obtained in the form of cash advances or
other credit or loan facilities provided by a Member, the Company shall notify
the Members of the advances to be made or other credit or loan facilities to be
provided pursuant to Section 4.04(a) by delivering a written notice to the
Members in accordance with Section 14.02 specifying (i) the aggregate amount of
cash advances or other credit or loan facilities required at such time and (ii)
the amount of cash advances to be made or loan or credit facilities to be
provided by the Member, which amount shall be the product of (A) the aggregate
amount of cash advances or other credit or loan facilities to be made and (B)
such Member’s Percentage Interest. The cash advances to be made by each Member
shall be made in immediately available funds by wire transfer or other similar
means to a bank account designated by the Company in such notice prior to the
close of business on the tenth Business Day following the date of delivery of
such notice.

 

 16 

 



Notwithstanding anything in this Agreement to the contrary, neither Amyris nor
Cosan nor ARG shall be required to make a cash advance or other credit or loan
facility absent its written consent thereto.

 

(c)                 In the event that such additional Member approved funding
pursuant to Section 4.04(a) is to be made in the form of additional Capital
Contributions by the Members (a “Capital Call”), the Members satisfying such
Capital Call shall receive additional Membership Units at a price per Membership
Unit equal to the Fair Market Value of the Membership Units. The Company shall
notify each Member of the Capital Call to be made pursuant to Section 4.04(a) by
delivering written notice to each Member in accordance with Section 14.02
specifying (i) the aggregate amount of the Capital Call required at such time
and (ii) the amount of the Capital Call to be provided by such Member, which
amount shall be the product of (A) the aggregate amount of the Capital Call to
be made and (B) such Member’s Percentage Interest. In the event a Member is
authorized by the Capital Call to satisfy its share of such Capital Call in the
form of assets (instead of cash), the value of such additional Capital
Contribution shall be deemed to be the fair market value of such assets as
determined per clause (i) of the definition of Asset Value. Notwithstanding
anything in this Agreement to the contrary, neither Amyris nor Cosan nor ARG
(except, with regard to ARG, as required by the Purchase Agreement) shall be
required to make a Capital Contribution absent its written consent thereto.

 

(d)                Any written notice delivered by the Company to the Members
pursuant to this Section 4.04 shall specify, in addition to the information
otherwise required, the date on which any advance, other credit support or
Capital Call is due, account numbers for the wire transfer of cash amounts and
any other information the Company determines.

 

(e)                 Notwithstanding anything to the contrary set forth herein,
any (i) cash advances or other credit or loan facilities provided by the Members
or their Affiliates or (ii) additional cash or non-cash Capital Contributions by
the Members contemplated herein in connection with the funding of the Company
shall be made by each Member at the same time, on the same terms, in the same
manner and in the same proportion as each other Member, based on such Member’s
Percentage Interest as contemplated in this Section 4.04.

 

(f)                 Amyris and the Company entered into a Renewable Farnesene
Supply Agreement, dated July 19, 2016 (as amended from time-to-time, the “Supply
Agreement”), under which the Company can purchase farnesene from Amyris.  The
Members and the Company agree that the Sales Losses (as defined in Section
2.2(b) of the Supply Agreement) incurred by Amyris under the Supply Agreement
will be credited, at Amyris’s election, either to Amyris’s Capital Account or
against any Member cash advance, credit or loan facility, or other Capital
Contribution obligation Amyris may have under this Agreement; provided that, if
Amyris elects to credit Sales Losses to its Capital Account such credit will not
result in the issuance of additional Membership Units to Amyris or otherwise
increase its Percentage Interest and will not trigger any obligation by the
other Members to match this credit by making a Capital Contribution under
Section 4.04(e) hereof. 

 

(g)                 The Members and the Company contemplate that ARG and ARG
personnel will provide services to the Company from time to time, subject to a
written services agreement(s) between ARG and the Company that has been approved
by the Board of Managers per Section 2.11, and in connection therewith will
incur unreimbursed direct costs and out-of-pocket expenses described and
authorized in such approved agreements creditable under this subsection (“ARG
Costs”). Within fifteen (15) days following the end of each calendar quarter,
ARG will provide the Board of Managers with a detailed, itemized report of ARG
Costs incurred during the preceding quarter per each service agreement. Absent
objection by any Manager within thirty (30) days following receipt of a report,
the ARG Costs set forth in such report shall be deemed approved. The Members and
the Company further agree that the approved ARG Costs will be credited, at ARG’s
election, either to ARG’s Capital Account or against any

 

 17 

 



Member cash advance, credit or loan facility, or other Capital Contribution
obligation ARG may have under this Agreement; provided that, if ARG elects to
credit ARG Costs to its Capital Account such credit will not result in the
issuance of additional Membership Units to ARG or otherwise increase its
Percentage Interest and will not trigger any obligation by the other Members to
match this credit by making a Capital Contribution Section 4.04(e) hereof.  The
maximum aggregate ARG Costs creditable under this subsection is $1,000,000.

 

(h)                The Members and the Company contemplate that Cosan and Cosan
personnel will provide services to the Company from time to time, subject to a
written services agreement(s) between Cosan and the Company that has been
approved by the Board of Managers per Section 2.11, and in connection therewith
will incur unreimbursed direct costs and out-of-pocket expenses described and
authorized in such approved agreements creditable under this subsection (“Cosan
Costs”). Within fifteen (15) days following the end of each calendar quarter,
ARG will provide the Board of Managers with a detailed, itemized report of Cosan
Costs incurred during the preceding quarter per each service agreement. Absent
objection by any Manager within thirty (30) days following receipt of a report,
the Cosan Costs set forth in such report shall be deemed approved. The Members
and the Company further agree that the approved Cosan Costs will be credited, at
Cosan’s election, either to Cosan’s Capital Account or against any Member cash
advance, credit or loan facility, or other Capital Contribution obligation Cosan
may have under this Agreement; provided that, if Cosan elects to credit Cosan
Costs to its Capital Account such credit will not result in the issuance of
additional Membership Units to Cosan or otherwise increase its Percentage
Interest and will not trigger any obligation by the other Members to match this
credit by making a Capital Contribution Section 4.04(e) hereof.  The maximum
aggregate Cosan Costs creditable under this subsection is $1,000,000.

 

(i)                  The Members and the Company contemplate that Amyris and
Amyris personnel will provide services to the Company from time to time, subject
to a written services agreement(s) between Amyris and the Company that has been
approved by the Board of Managers per Section 2.11, and in connection therewith
will incur unreimbursed direct costs and out-of-pocket expenses described and
authorized in such approved agreements creditable under this subsection (“Amyris
Costs”). Within fifteen (15) days following the end of each calendar quarter,
Amyris will provide the Board of Managers with a detailed, itemized report of
Amyris Costs incurred during the preceding quarter per each service agreement.
Absent objection by any Manager within thirty (30) days following receipt of a
report, the Amyris Costs set forth in such report shall be deemed approved. The
Members and the Company further agree that the approved Amyris Costs will be
credited, at Amyris’s election, either to Amyris’s Capital Account or against
any Member cash advance, credit or loan facility, or other Capital Contribution
obligation Amyris may have under this Agreement; provided that, if Amyris elects
to credit Amyris Costs to its Capital Account such credit will not result in the
issuance of additional Membership Units to Amyris or otherwise increase its
Percentage Interest and will not trigger any obligation by the other Members to
match this credit by making a Capital Contribution Section 4.04(e) hereof.  The
maximum aggregate Amyris Costs creditable under this subsection is $1,000,000.
For clarity, this subsection (i) does not apply to either the IP License
Agreement or to the Supply Agreement.

 

Section 4.05.        Status of Capital Contributions. (a) No Member shall
receive any interest, salary or drawing with respect to its Capital
Contributions or its Capital Account or, except pursuant to any Related Party
Transaction between the Company and a Member that is in writing and approved by
the Board of Managers as expressly provided herein, for services rendered on
behalf of the Company or otherwise in its capacity as a Member. Except as
otherwise expressly provided herein, no Member will be permitted to borrow, make
an early withdrawal of, or demand or receive a return of any Capital
Contributions. Under circumstances requiring a return of any Capital
Contributions, except as otherwise expressly provided in this Agreement, no
Member will have the right to receive property other than cash.

 

 18 

 



(b)                Except as otherwise provided herein, the Members shall be
liable only to make their Capital Contributions pursuant to this Article IV, and
no Member shall be required to lend any funds to the Company or, after a
Member’s Capital Contributions have been fully paid pursuant to this Article IV,
to make any additional capital contributions to the Company. No Member shall
have any personal liability for the repayment of any Capital Contribution of any
other Member or Transferee. A Member’s obligation to contribute capital to the
Company is conditional; payable only to the extent, and only in such amounts,
required to be paid to the Company pursuant to this Agreement. Notwithstanding
any other provision in this Agreement, the obligations of the Members pursuant
to this Section 4.05 shall not be, and shall not be deemed to be, a guaranty,
maintenance agreement or other similar agreement, or under any circumstances
utilized to satisfy the general obligations and liabilities of the Company.

 

Section 4.06.        Capital Accounts. (a) An individual Capital Account shall
be established and maintained for each Member.

 

(b)                The Capital Account of each Member shall be maintained in
accordance with the following provisions:

 

(i)                   to each Member’s Capital Account there shall be credited
all such Member’s Capital Contributions (including all Prior Capital
Contributions), such Member’s distributive share of Net Profits, any items in
the nature of income or gain that are specially allocated to such Member
pursuant to Article VII and the amount of any Company liabilities that are
assumed by such Member or that are secured by any Company assets distributed to
such Member;

 

(ii)                 to such Member’s Capital Account there shall be debited the
amount of cash and the Asset Value of any Company assets distributed to such
Member pursuant to any provision of this Agreement, such Member’s distributive
share of Net Losses, any items in the nature of deductions or losses that are
specially allocated to such Member pursuant to Article VII and the amount of any
liabilities of such Member that are assumed by the Company or that are secured
by any property contributed by such Member to the Company;

 

(iii)               in the event all or some of a Member’s interest in the
Company is sold in accordance with Article X, the Transferee shall succeed to
the Capital Account of the assignor to the extent it relates to the transferred
interest; and

 

(iv)               no Member shall be required to pay to the Company or to any
other Member or Person any deficit in such Member’s Capital Account upon
dissolution of the Company or otherwise.

 

Article V
Board of managers; managers and officers

 

Section 5.01.        Management of the Company. The management of the Company
shall be vested exclusively in the Board of Managers (the “Board of Managers”),
which may from time to time by resolution delegate authority to the Officers
pursuant to Section 5.12, to act on behalf of the Company. Except as otherwise
agreed by the Members, no Member shall have any right or authority to take any
action on behalf of the Company or to bind or commit the Company with respect to
Third Parties or otherwise. Each Member hereby (a) specifically delegates to the
Board of Managers its rights and powers to manage and control the business and
affairs of the Company in accordance with the provisions in Section 18-407 of
the Act, and (b) revokes its right to bind the Company, as contemplated by the

 

 19 

 



provisions of Section 18-402 of the Act. Each Manager shall have the right to
one (1) vote on all matters to be decided by the Board of Managers, except as
otherwise provided for Related Party Transactions.

 

Section 5.02.        Board of Managers; Quorum Requirements. (a) So long as a
Member owns at least sixteen percent (16%) of the total number of Membership
Units of the Company, such Member shall have the right to appoint one (1)
individual, as set forth below, to act on its behalf at meetings of the Board of
Managers (each a “Manager”). So long as a Member owns at least twenty-eight
percent (28%) of the total number of Membership Units of the Company, such
Member shall have the right to appoint two (2) Managers. For clarity, if a
Member owns less than sixteen percent (16%) of the total number of Membership
Units of the Company, such Member shall have no right to appoint any Manager.
Initially, the Board of Managers of the Company shall be composed of six (6)
Managers. The President, who shall be designated by the Board of Managers from
time to time, shall be a Board observer (so long as such person holds such
officer position) but shall not be considered a Manager and has no voting
capacity on the Board of Managers. The President also does not count toward
establishing a quorum for any meeting of the Board of Managers. Furthermore, as
long as each of Amyris, Cosan US and ARG hold at least twenty-eight percent
(28%) of the Membership Units of the Company, each of Amyris, Cosan US and ARG
shall alternate the appointment of the chairman of the Board of Managers (the
“Chair”) from one of its appointed Managers. For clarity, the Chair is treated
as any other Manager for purposes of this Agreement (e.g., his or her vote
carries no additional weight or significance). If one of the Members, at any
time, becomes the Company’s Controlling Member, then such Member shall always
have the right to appoint the Chair while such Member remains the Company’s
Controlling Member. The Chair shall be appointed for a two (2) year term and
shall preside over meetings of the Board of Managers during his or her term of
office. The first Chair following the Effective Date shall be appointed by
Amyris. Any Managers appointed by Amyris shall be designated as “Amyris
Managers”, any Managers appointed by Cosan US shall be designated as “Cosan US
Managers”, and any Managers appointed by ARG shall be designated as “ARG
Managers”. Each of the Amyris Managers, the Cosan US Managers and the ARG
Managers shall be officers or employees of Amyris or its Affiliates, Cosan US or
its Affiliates, or ARG or its Affiliates, respectively.

 

(b)                A Manager appointed as provided herein shall serve for a two
(2) year term or until such Manager’s successor is appointed by the Member who
appointed such Manager, including in the event of any retirement, removal,
resignation or death of a Manager. A Manager may be re-appointed to serve as a
Manager of the Company, with no maximum number of consecutive terms.

 

(c)                 In addition to the Amyris Managers, the Cosan US Managers
and the ARG Managers, the officers, directors, employees or other professional
representatives (including the accountants, attorneys and/or financial advisors)
of Amyris, Cosan US and ARG and their Affiliates shall be permitted to attend
Board of Managers meetings as observers upon unanimous approval of the Managers.

 

(d)                At all meetings of the Board of Managers, the presence of at
least a majority of the Managers (whether present in person or via phone or
video conference) will be required for, and will constitute, a quorum for the
transaction of business. However, for as long as a Member holds at least
twenty-eight percent (28%) of the Membership Units, the presence of at least one
(1) of its Managers is required for a quorum. A quorum must exist at all times
of a meeting, including the reconvening of any meeting that has been adjourned,
for any action taken at such meeting to be valid. If no quorum is present at
such duly called meeting of the Board of Managers, the Managers present shall
adjourn the meeting to a time not less than three (3) Business Days from the
time of such adjournment (taking into account any circumstances that may prevent
any Manager from attending or participating in such reconvened meeting), and
shall promptly give written notice to the Managers of the time and place at
which the meeting shall reconvene. If no quorum is present at such reconvened
meeting, the Managers present shall re-adjourn the

 

 20 

 



meeting to a time not less than three (3) Business Days from the time of such
adjournment (taking into account any circumstances that may prevent any Manager
from attending or participating in such reconvened meeting), and shall promptly
give written notice to the Managers of the time and place at which the meeting
shall reconvene. The presence of any two (2) Managers at the re-adjourned
meeting will constitute a quorum for such meeting, provided that such two (2)
Managers must have been appointed by different Members.

 

(e)                 At any time a Member ceases to own at least sixteen percent
(16%) or at least twenty-eight percent (28%) of the total number of Membership
Units of the Company as applicable, such Member shall remove or cause the
removal of one or more Managers appointed by such Member so that the total
number of Managers appointed by such Member complies with Section 5.02(a). Such
removed Manager(s) will not be replaced and the Board will operate with such
decreased number of Managers, unless another Member(s) acquires sufficient
Membership Units to reach or surpass another sixteen percent (16%) ownership
threshold and thereby qualifies to appoint an additional Manager(s).

 

Section 5.03.        Removal of Managers; Vacancies. A Member may at any time
remove any Manager appointed by such Member pursuant to Section 5.02, with or
without cause. Except as required by Section 5.02(e), in the event a vacancy
occurs on the Board of Managers as a result of the retirement, removal,
resignation or death of a Manager designated pursuant to Section 5.02, such
vacancy shall be filled by a person designated by the Member, the retirement,
removal, resignation or death of whose designee or nominee created the vacancy.

 

Section 5.04.        Frequency of Meetings; Notice of Meetings; Agenda. (a) The
Board of Managers shall hold ordinary meetings at such time and place as shall
be determined by the Board of Managers by Majority Vote. In the first month of
every Fiscal Year, the Board of Managers shall meet and approve the schedule of
meetings for the starting Fiscal Year. In the absence of an agreement, the Board
of Managers shall hold ordinary meetings every quarter during each Fiscal Year.
Special meetings of the Board of Managers, to be held at the offices of the
Company as herein provided (or such other place as shall be agreed by Majority
Vote), shall be called at the direction of the Chair. Per Section 5.08, a
Manager may attend any meeting via phone or video conference, instead of
attending a meeting in-person.

 

(b)                The Chair shall call all meetings of the Board of Managers by
his or her own initiative or at the written request of any Manager. The notice
of meeting shall be delivered, either personally, by facsimile or by
international mail. Failure by the Chair to call any meeting requested by any
Manager within five (5) calendar days from the date of receipt of the request by
any Manager allows any other Manager to call the requested meeting. The meetings
of the Board of Managers shall be called at least eight (8) calendar days prior
to the date of each meeting. The notice of meeting shall specify the place, date
and time of the meeting and shall inform the detailed agenda, subject to the
provisions of Section 5.04(c) below, and attach any proposal of resolutions, any
document prepared by the Company in advance of the meeting in order to support
any resolution and all necessary documentation related thereto. Notice may be
waived in writing or by the attendance of all Managers. The attendance of a
Manager at a meeting shall constitute a waiver of notice of such meeting, except
when the Manager attends the meeting for the express purpose of objecting at the
beginning thereof to the transaction of any business because the meeting has not
been properly called or convened. Unless otherwise agreed by Majority Vote, the
Board of Managers’ meetings shall be held at the Company’s headquarters, but per
Section 5.08, a Manager may attend any meeting via phone or video conference,
instead of attending a meeting in-person.

 

(c)                 With respect to quarterly meetings and non-quarterly
non-emergency meetings, not later than five (5) Business Days before each such
meeting, the Chair shall deliver to each Manager, together with the notice of
each such meeting, an agenda specifying in reasonable detail the matters to be
discussed at the applicable Board of Managers meeting, which agenda shall
include any matters the

 

 21 

 



Managers are required to discuss pursuant to the terms of this Agreement; it
being expressly forbidden to include generic items such as, for example,
“general matters of interest of the Company”. Moreover, no resolutions shall be
passed on any matters that are not expressly included in the agenda, as stated
in the notice of such meeting, and any such resolutions shall be void and of no
force and effect unless such resolutions are approved by the unanimous vote of
all of the Managers representing one hundred percent (100%) of the Board of
Managers.

 

Section 5.05.        Board of Managers Voting; Approval Matters. (a) Except with
respect to Member Approval Matters pursuant to Section 5.06(e) and as delegated
to the Officers pursuant to Section 5.12, the Board of Managers shall have the
authority with respect to all aspects of the operation of the Company. All
decisions of the Board of Managers shall be made by Majority Vote, except that
resolutions on the following matters shall always require the approval of at
least one (1) Manager appointed by each Member then-owning at least twenty-eight
percent (28%) of the Membership Units (each of the following enumerated matters
being referred to as a “Board of Managers Approval Matter”):

 

(i)                   approval of any annual business and R&D plans and annual
operating and investment budgets of the Company, as prepared and recommended by
the Officers, and material modifications thereto; provided, however, that the
Officers will be responsible for the execution of any approved annual business
and R&D plans and operational and investment budgets;

 

(ii)                 any decision to make distributions to the Members, to the
extent not otherwise required pursuant to Section 7.01, or any decision not to
make a quarterly distribution to the Members as required by Section 8.01(b);

 

(iii)               incurrence, amending, modifying, refinancing or alteration
of material terms by the Company of any indebtedness, which incurrence,
amendment, modification, refinancing or alteration was not contemplated by the
approved annual business or R&D plans or in the approved budget(s);

 

(iv)               granting of guarantees, sureties or indemnities by the
Company, except for those guarantees related to Company indebtedness specified
in the approved annual business plan or in the budget(s) and those indemnities
required in connection with contracts entered into in the ordinary course of
business consistent with the approved business or R&D plans or approved
budget(s);

 

(v)                 acquisition and/or disposal of or divestiture of any
material assets outside of the ordinary course of business and not contemplated
by the approved annual business or R&D plans or approved budget(s);

 

(vi)               any transaction that creates any non-capital expenditure by,
or obligation of, the Company not contemplated by the approved annual business
or R&D plans or approved budget(s);

 

(vii)             any capital expenditure not contemplated in the approved
annual business plan, R&D plan, or budget(s) or which otherwise exceeds the
amount of such expenditure in the approved annual business or R&D plans or
approved budget(s);

 

(viii)           any non-compete or exclusivity obligation binding on the
Company;

 

 22 

 



(ix)               decision whether the Company (or any if its Subsidiaries)
shall produce its own BioFene or purchase it from Amyris or Third Parties, based
on a substantiated proposal to be prepared and recommended by the Officers;

 

(x)                 decision for the Company (or any if its Subsidiaries) to
build a manufacturing facility for the production of the Company’s products and
the site for such facility, based on a substantiated proposal to be prepared and
recommended by the Officers;

 

(xi)               the sending of any notice requesting Capital Contributions or
cash advances or other credit or loan facilities to a Member pursuant to Section
4.04; and

 

(xii)             the entering into of any contract, arrangement, understanding
or other similar agreement with respect to any of the foregoing (i)-(xi).

 

Section 5.06.        Members’ Meetings; Notice; Agenda; Voting; Member Approval
Matters. (a) Members’ meetings shall be annual or special. The Members
acknowledge that an annual Members’ meeting shall be held within the four (4)
months following the close of each Fiscal Year. Furthermore, special Members’
meetings may be held whenever and insofar as the business of the Company so
requires. The Members’ meetings may be called at any time by the Chair, by his
or her own initiative or at the written request of any Member or otherwise as
contemplated by the Act. Failure by the Chair to call any such meeting requested
by any Member within five (5) calendar days from the date of receipt of the
pertinent request shall allow such Member to call the applicable meeting.
Subject to the applicable Law, the call notices shall be delivered to each
Member at least eight (8) calendar days in advance of the date scheduled for the
holding of each Members’ meeting and shall contain information on the place,
date and time the relevant Members’ meeting will be held and the detailed
agenda, as well as any documentation that shall be used to support the matters
to be discussed at such meeting, subject to the provisions of Subsection (b)
below. Unless otherwise agreed by the Members, Members’ meetings shall be held
at the Company’s headquarters, but per Section 5.08, a Member may attend any
meeting via phone or video conference, instead of attending a meeting in-person.

 

(b)                The call notice to the Members’ meeting shall set forth, in
detail, the relevant agenda, which agenda shall include any matters the Members
are required to discuss pursuant to the terms of this Agreement; it being
expressly forbidden to include generic items such as, for example, “general
matters of interest of the Company”. Moreover, no resolutions shall be passed on
any matters that are not expressly included in the agenda set forth in the call
notice, under penalty of being deemed void, except for (i) the resolutions that
are approved by the unanimous vote of all of the Members representing one
hundred percent (100%) of the Membership Units; or (ii) as provided in the Act.

 

(c)                 At all meetings of Members, the presence of the holder(s) of
at least a majority of the Membership Units (whether present in person or via
phone or video conference) will be required for, and will constitute, a quorum
for the transaction of business. However, for as long as Amyris, Cosan US and
ARG each hold at least twenty-eight percent (28%) of the Membership Units, the
presence of each of Amyris, Cosan US and ARG is required to constitute a quorum
for a Members’ meeting. A quorum must exist at all times of a Member meeting,
including the reconvening of any Member meeting that has been adjourned, for any
action taken at such meeting to be valid. If the required quorum is not present
at a duly called Members’ meeting, the meeting shall be adjourned to a time not
less than three (3) Business Days from the time of such adjournment (taking into
account any circumstances that may prevent a Member from attending or
participating in such reconvened meeting) and written notice shall be promptly
given to the Members of the time and place at which the meeting shall reconvene.
If the required quorum is not met at such reconvened meeting, that meeting shall
be re-adjourned to a time not less than three (3)

 

 23 

 



Business Days from the time of such adjournment (taking into account any
circumstances that may prevent a Member from attending or participating in such
reconvened meeting) and written notice shall be promptly given to the Members of
the time and place at which the meeting shall reconvene. The presence of at
least a majority of the Membership Units of the Company at the re-adjourned
meeting will constitute a quorum.

 

(d)                Each Membership Unit shall have the right to one (1) vote on
all matters to be decided by Members. Except for those special matters provided
for by applicable Law or referred to in Subsection (e) below, resolutions at
Members’ meetings shall be passed by a majority vote of the Membership Units
present at the meetings or, in lieu of a meeting, by written consent of at least
that number of Member Units, as the case may be, required to approve the matter
at a meeting.

 

(e)                 Notwithstanding anything contained in this Agreement to the
contrary, resolutions on the following matters shall always require the approval
of at least seventy-five percent (75%) of the Membership Units (each of the
following enumerated matters being referred to as a “Member Approval Matter”):

 

(i)                   any proposed funding of, or financing for, the Company,
whether from the Members or third parties, beyond the Prior Capital
Contributions and the ARG Initial Capital Contribution;

 

(ii)                 admission of any new Member, except as expressly otherwise
permitted in this Agreement;

 

(iii)               the authorization, issuance, sale, acquisition, repurchase
or redemption by the Company of any Membership Units or other equity interest
(or option, warrant, conversion or similar right with respect to any equity
interest) in or of the Company, or any change in the characteristics, rights and
privileges of the Membership Units;

 

(iv)               redemption, amortization or repurchase of Membership Units or
any convertible securities, or changes in the conditions applicable to
redemption, amortization or repurchase of Membership Units or convertible
securities;

 

(v)                 any merger or other form of corporate reorganization, or any
spin-off or drop down of assets and liabilities, involving the Company; provided
however that in connection with the sale of the Company, whether through a
merger or consolidation in which the Company is a constituent party, or the
sale, transfer or other disposition of all or substantially all of the assets of
the Company (a “Sale Transaction”), except a Sale Transaction in which the net
proceeds to be received by each Member is sufficient to return at least two (2)
times each Member’s cumulative Capital Contributions (a “Qualified Sale
Transaction”) which transaction shall require approval of only a simple majority
of the Membership Units and upon such majority approval any Member who abstained
or voted against such Qualified Sale Transaction shall be deemed to have voted
all of its Membership Units to approve such Qualified Sale Transaction;

 

(vi)               change in accounting or tax principles or policies with
respect to the financial statements, except as required by GAAP or by applicable
Law;

 

(vii)             change of corporate type or conversion into any other form of
entity;

 

 24 

 



(viii)           the conduct by the Company of any business other than, or the
engagement by the Company in any transaction not substantially related to, the
Company Business;

 

(ix)               the dissolution, liquidation or winding up of the Company or
the commencement of a voluntary proceeding seeking reorganization or other
similar relief;

 

(x)                 approval of any stock option, profit sharing or similar
compensation plan and any amendments thereto;

 

(xi)               approval of the Company’s initial public offering of any
equity or convertible debt securities;

 

(xii)             the amendment or restatement of the Certificate or other
constituent documents of the Company;

 

(xiii)           any change in the number of, or method of designating, Managers
on the Board of Managers;

 

(xiv)           the continuing of the Company under the Laws of another
jurisdiction; and

 

(xv)             the entering into of any contract, arrangement, understanding
or other similar agreement with respect to any of the foregoing (i)-(xiv).

 

Section 5.07.        Action by Written Consent. Except as expressly otherwise
provided in Sections 5.05 or 5.06(e), any action required or permitted to be
taken by the Members or the Board of Managers, either at a meeting or otherwise,
may be taken without a meeting if the Members or the Managers, as the case may
be, consent in writing to such action and the writing or writings are filed with
the minutes of proceedings of the Members or the Managers, as the case may be.
For such written consent to be effective, at least that number of Member Units
or Managers and that type of Member or Manager (e.g., ≥28% holder), as the case
may be, required to approve the matter shall also be required to execute such
written consent. Written notice of the action to be taken by written consent
will be given by the Chair to all Members or the Managers, as the case may be,
at least five (5) Business Days prior to the effectiveness of any such action.

 

Section 5.08.        Telephonic Meetings. Members and Managers may participate
in a meeting by means of a conference telephone or similar communications
equipment through which all persons participating in the meeting can hear each
other, and such participation in a meeting shall constitute presence in person
at such meeting.

 

Section 5.09.        Company Minutes. The decisions and resolutions of the
Members and the Board of Managers shall be reported in minutes, which shall
state the date, time and place of the meeting (or the date of the written
consent in lieu of meeting), the Members or Managers, as the case may be,
present at the meeting, the resolutions put to a vote (or the subject of a
written consent) and the results of such voting (or written consent). The
minutes shall be entered in a minute book kept at the principal office of the
Company, and a copy of the minutes shall be provided to each Member or Manager,
as the case may be.

 

Section 5.10.        Manager Compensation and Reimbursement. Only Managers that
are neither (a) Officers nor (b) employees or shareholders of any of Amyris,
Cosan US or ARG or of their respective Affiliates, shall be entitled to receive
any compensation for their service as a Manager. The compensation of any such
Managers shall be based on market practices, not exceeding the annual gross

 

 25 

 



amount approved by the Members. Moreover, all Managers shall be entitled to be
reimbursed by the Company for any reasonable travel expenses arising from the
performance of their activities and functions.

 

Section 5.11.        Audit Committee. The Company shall establish and maintain
an Audit Committee, which shall consist of three (3) Managers of the Board of
Managers - one Manager nominated by each of Amyris, Cosan US and ARG.

 

Section 5.12.        Officers. (a) The Company shall have certain employees or
agents appointed by the Board of Managers, per Section 5.05, serve as the
officers of the Company (the “Officers”). Such Officers will include a president
(the “President”) and may include, at the Board of Managers’ discretion, one or
more vice presidents, a chief financial officer, a treasurer, one or more
assistant treasurers, chief operations officer, chief technical officer, a
secretary, and/or one or more assistant secretaries. All Officers must be
professionals with proven qualification and experience in their respective areas
of responsibility, as determined by the Board of Managers. The Board of Managers
will establish the annual compensation for each Officer. The Officers shall
operate under the supervision and direction of the Board of Managers and
generally obtain the written approval of the Board of Managers prior to taking
any actions relating to or on behalf of the Company. Notwithstanding the
foregoing, the Officers shall, subject to Subsection (b) below, maintain powers
to perform the following tasks without prior written approval of the Board of
Managers:

 

(i)                   designate one or more banks or similar financial
institutions as depositories of the funds of the Company;

 

(ii)                 open, maintain and close general and special accounts with
any such depositories;

 

(iii)               deposit in such accounts funds of the Company as the
Officers deem necessary or advisable;

 

(iv)               sign or countersign checks, drafts, or other orders
(including authorizations of electronic transfers) for the payment of money of
the Company against any funds deposited in any of such accounts, for amounts up
to US$250,000;

 

(v)                 approve the use of facsimile signatures for the signing or
countersigning of checks, drafts or other orders for the payment of money, and
to enter into such agreements as banks and similar financial institutions
customarily require as a condition for permitting the use of facsimile
signatures;

 

(vi)               make such general and special rules and regulations with
respect to such accounts, respecting the funding limits mentioned in items (iii)
and (iv) above as such Officers deem necessary or advisable for the Company and
execute and certify any customary printed blank signature card forms in order to
exercise conveniently the authority granted by this Section 5.12(a);

 

(vii)             negotiate and execute equipment or office lease agreements and
related documents of up to US$250,000;

 

(viii)           negotiate and execute ordinary agreements and/or contracts,
bids and proposals that do not exceed the amount of US$250,000 and that shall
not last longer than twelve (12) months; and

 

 26 

 



(ix)               approve, sign, execute and implement any transaction
contemplated by, or consistent with, the annual business or R&D plans or
budget(s) approved by the Board of Managers, up to the amounts provided therein;

 

(x)                 day-to-day management, administration and oversight of the
Company’s business and affairs and all decisions related to the Company’s daily
activities, including development, production, sales and distribution (except to
the extent such decisions are the responsibility of a particular Member as set
forth in this Agreement);

 

(xi)               preparation of the Company’s annual business plan or any
operational and investment budgets and recommendation to the Board of Managers;

 

(xii)             implementation of the Company’s annual business plan and
operational and investment budgets that are approved by the Board of Managers;

 

(xiii)           preparation of the Company’s R&D plan and amendments thereto
under any R&D agreement;

 

(xiv)           preparation of an R&D and commercialization plan regarding any
BioFene-derived Additive the Officers would like the Company to pursue;

 

(xv)             preparation of a substantiated proposal regarding whether the
Company (or any of its Subsidiaries) shall produce its own BioFene or purchase
it from Amyris or Third Parties, and recommending a decision to the Board of
Managers;

 

(xvi)           negotiating any supply agreement, off-take agreement or any
agreements related to the actual production and sale of the Company’s products;

 

(xvii)         preparation of a substantiated proposal regarding whether the
Company (or any of its Subsidiaries) shall build a manufacturing facility for
the production of the Company’s products and the site for such facility, and
recommending a decision to the Board of Managers;

 

(xviii)       determination of the products to be manufactured by or on behalf
of the Company as well as the volumes to be produced and the pricing thereof;

 

(xix)           compromise, waive, settle and sign commitments, assume
obligations, invest funds, acquire, dispose, mortgage, pledge or otherwise
create a lien on the Company’s assets, in each case that do not exceed the
amount of US$250,000;

 

(xx)             approve all necessary measures and perform the ordinary acts of
a management, financial and economic nature in accordance with the provisions
set forth in this Agreement and the resolutions approved by the Members and the
Board of Managers meetings; and

 

(xxi)           prepare the Company’s financial statements and be responsible
for the bookkeeping of the Company’s corporate, tax and accounting books and
records.

 

(b)                (A) In the event that the Company has an opportunity or an
obligation to perform any of the acts listed in items (iv), (vii), (viii) and
(xix) of Section 5.12(a) hereto involving an amount greater than US$250,000 and
up to US$1,000,000, the Officers shall be authorized to perform such acts after
receiving written authorization from three (3) Managers, constituting one
Manager appointed by each of Amyris, Cosan US and ARG, without the requirement
to have a prior written approval of the

 

 27 

 



Board of Managers or a meeting of the Board of Managers for such purpose. In
this case, the three (3) Managers shall send a letter, fax or e-mail to the
Officers of the Company confirming his or her approval for the performance of
such act. A copy of such confirmations by the Managers will be kept with the
Company records with regard to the relevant act. (B) (i) All checks, drafts, or
other orders (including authorizations of electronic transfers) for the payment
of money by the Company and (ii) any contract (other than a confidentiality
agreement or a material transfer agreement) to which the Company will be a party
shall require the signature of two (2) Officers to bind the Company, preferably
one of which is always the President.

 

(c)                 The Officers shall at all times be subject to the
supervision and control of the Board of Managers and shall conform to policies
and programs established by the Board of Managers, and the scope of the
Officers’ authority shall be limited to such policies and programs. Except as
otherwise authorized by the Members, no other Person shall have authority to
bind or act for, or assume any obligations or responsibilities on behalf of, the
Company. The President shall keep the Board of Managers informed as to all
matters of concern to the Company.

 

Section 5.13.        Language. The meetings of the Board of Managers shall be
held in English, with simultaneous translation to Portuguese if requested by any
Member. All materials to be presented at such meeting, the minutes of such
meetings, as well as any action of the Board of Managers taken by written
consent, shall be drafted in English, together with a Portuguese translation,
but the English version of such materials, minutes and written consents shall
prevail between the parties.

 

Section 5.14.        D&O Insurance. The Company shall contract, with a reputable
insurer, at its own cost, in favor of the Managers and the Officers that shall
so desire, directors and officers liability insurance, consistent with market
terms and conditions.

 

Section 5.15.        Subsidiaries. The Managers shall cause the Company to
exercise its voting rights in its Subsidiaries in accordance with this
Agreement. Therefore, any matter that would be deemed to be a Member Approval
Matter or a Board of Managers Approval Matter, when it relates to a Subsidiary,
shall be treated as a Board of Managers Approval Matter, and, therefore, before
the Company exercises its voting rights in the Subsidiary in favor of any such
matter, the matter shall be voted at a Company’s Board of Managers’ meeting and
receive the necessary approval required for any Board of Managers Approval
Matter.

 

Section 5.16.        Deadlock of Members or Managers. (a) Declaration of a
Deadlock. Subject to Subsection (c) below, at any time after the date hereof, a
Member may declare a deadlock by delivering a written notice of the deadlock
(“Deadlock Notice”) to the other Members (each such case, a “Deadlock”) if:

 

(i)                   the Board of Managers is unable, at any two (2)
consecutive meetings, within fifteen (15) days of one another and called in
accordance with Section 5.04 above, to reach a decision concerning a Deadlock
Issue (to the extent such Deadlock Issue is required to be acted on by the Board
of Managers); or

 

(ii)                 the Members are unable, for a period of more than thirty
(30) days, to reach a decision concerning a Deadlock Issue (to the extent such
Deadlock Issue constitutes a Member Approval Matter).

 

(b)                Non-Deadlock Matters. A Member may not declare a Deadlock (i)
for failure to achieve a quorum at a duly convened Board of Managers meeting if
such failure results from the failure of such Member’s designated Managers to
attend such meeting or if such failure results from the fact that such Member’s
designated Managers have refrained from voting either for or against the
relevant matter;

 

 28 

 



(ii) for failure to achieve approval for a Member Approval Matter if such
failure results from the fact that such Member has refrained from voting either
for or against the relevant matter; (iii) by virtue of its disapproval of any
proposal by the other Member unless such disapproval of such proposal is made in
good faith; or (iv) in respect of any proposal it has made unless such proposal
is delivered in good faith.

 

(c)                 Deadlock Question Arbitration. In the event a Deadlock is
declared by a Member (the “Declaring Member”) and another Member(s) reasonably
believes that such Member was not entitled to make such declaration pursuant to
this Section 5.16, such other Member(s) may deliver, within five (5) Business
Days of such declaration, to the Declaring Member a detailed written request for
an expedited arbitration, to be held pursuant to the provisions of Section 14.08
and this Section 5.16(c) to determine the question of whether the Declaring
Member was entitled to make such declaration.

 

(i)                   Within five (5) Business Days after delivery of such
request, the Members will meet to select one arbitrator to decide and settle the
question whether the Declaring Member was entitled to declare a Deadlock
pursuant to this Section 5.16 (such question, the “Deadlock Question”). Except
as provided herein or as otherwise agreed by the Members, such arbitrator shall
decide no other question. The Members will select the arbitrator at random by a
drawing from the list of available arbitrators provided by the Arbitration
Chamber and shall immediately contact such nominee by telephone to confirm such
nominee’s acceptance as arbitrator. If such nominee declines to be the
arbitrator, then immediately upon such notice (or, in the event that, by the
close of business on the date of selection, such nominee either has not been
contacted or has not accepted such appointment for whatever reason, then at the
opening of business on the next succeeding Business Day), the Members shall, in
accordance with the preceding sentence, select at random by drawing another
arbitrator from the same list and shall proceed to confirm such nominee’s
acceptance as arbitrator and shall repeat such process until a nominee accepts
the appointment.

 

(ii)                 Within five (5) Business Days following the arbitrator’s
acceptance, the arbitrator shall convene the arbitral proceedings at the place
of arbitration provided for in Section 14.08(d) hereunder and shall conduct such
proceedings in such manner as such arbitrator considers appropriate, but in
accordance with the rules of the Arbitration Chamber and any applicable Law,
provided that the Members are treated with equality and that each Member is
given a full and fair opportunity in accordance with the Arbitration Rules to
present its ease. The arbitrator shall use his/her best efforts to resolve the
Deadlock Question within five (5) Business Days after the arbitration is first
convened. The resolution shall be final (not subject to appeal of any nature
whatsoever) and binding on the Members, shall state the reasons upon which it is
based, shall be signed by the arbitrator and shall contain the date on which,
and place where, it was made.

 

(iii)               The arbitrator shall be entitled to reasonable fees, taking
into account the time spent by the arbitrator, the relative complexity of the
issues considered and the scheduling conditions hereby imposed by the Members.
Notwithstanding anything herein to the contrary, all of the costs and expenses
of the arbitration (including the reasonable fees and expenses of counsel of the
prevailing Member(s)) in connection with such arbitration shall be borne by the
non-prevailing Member(s) pro rata in accordance with their respective ownership
of the total number of Membership Units owned by such non-prevailing Member(s).
For the avoidance of doubt and notwithstanding anything herein to the contrary,
any dispute, controversy or claim between or among the Members relating to a
Deadlock Question shall be resolved exclusively in accordance with this Section
5.16(c).

 

 29 

 



(d)                Escalation. Each Member agrees that immediately following
delivery of a Deadlock Notice (the “Declaration”) or, if such delivery is
challenged pursuant to Section 5.16(c), immediately following the arbitrator’s
determination that a Deadlock was properly declared, representatives of the
senior management of each of Amyris, Cosan US and ARG, or any of their
respective Affiliates (which representatives shall in each case not be Managers
or Officers of the Company or of any of its Subsidiaries) shall endeavor in good
faith, for a period of thirty (30) days immediately following such delivery or
decision (the “Negotiation Period”), to reach a mutually satisfactory resolution
of the Deadlock Issue (the “Applicable Deadlock Issue”).

 

(e)                 Deadlock Mediation. If by the end of the Negotiation Period
the Members have been unable to reach a mutually satisfactory resolution of the
Applicable Deadlock Issue, then the Members shall appoint an impartial Third
Party (“Mediator”), for a period of thirty (30) days (the “Deadlock Mediation
Period”), to assist the Members to reach a mutually satisfactory resolution of
the Applicable Deadlock Issue. The Mediator shall be chosen upon mutual consent
of the Members among trusted individuals and with no relations whatsoever to the
Members or any of their Affiliates, and the costs and expenses for hiring such
Mediator shall be shared equally by the Members.

 

(f)                 Buy/Sell Option. If by the end of the Deadlock Mediation
Period the Members have been unable to reach a mutually satisfactory resolution
of the Applicable Deadlock Issue because the approval of one Member (or such
Manager(s) designated by such Member) holding at least twenty-eight percent
(28%) of the Membership Units does not approve the proposed resolution relating
to the Applicable Deadlock Issue (the “Initiating Member”), then commencing on
the first Business Day following the expiration of the Deadlock Mediation Period
(the “Termination Date”), the Initiating Member shall be required to:

 

(i)                   deliver a written notice (the “Offer Notice”) to the other
Members (the “Deciding Members”) specifying in such notice that the Initiating
Member offers to sell all, but not less than all, of its Membership Units in the
Company to the Deciding Members on a pro rata basis upon the terms and
conditions specified in reasonable detail in the Offer Notice, at a price equal
to the greater of the Fair Market Value of the Membership Units as hereinafter
determined, or an amount equal to the full return such Member’s Capital Account
plus a 5% per annum return compounded annually the “Sale Price”);

 

(ii)                 upon receipt of an Offer Notice, the Members shall promptly
determine, per Exhibit B, the Fair Market Value of the Membership Units; and

 

(iii)               each Deciding Member shall have ten (10) Business Days after
receipt of the final Sale Price to deliver a written notice (the “Response
Notice”) to the Initiating Member, which notice shall indicate that such
Deciding Member agrees to buy its pro rata portion of the Membership Units from
the Initiating Member, within thirty (30) days of the Initiating Member’s
receipt of the Response Notice, at the Sale Price and upon the terms and
conditions specified in the Offer Notice. Provided that all Deciding Members
have delivered a Response Notice (or a single Deciding Member delivers a
Response Notice, after otherwise agreeing with the other Deciding Members, to
buy 100% of the Initiating Member’s Membership Units), the Initiating Member
shall sell, and such Deciding Member(s) shall purchase, all but not less than
all of the Initiating Member’s Membership Units, within thirty (30) days of the
Initiating Member’s receipt of the Response Notice, at the Sale Price and upon
the terms and conditions specified in the Offer Notice.

 

 30 

 



(g)                 An Offer Notice shall only be valid if delivered on or after
the Termination Date, and any Offer Notice delivered prior to such time shall be
deemed null and void and have no force or effect. Each Member agrees that if a
Response Notice is not sent by all Deciding Members (or by a single Deciding
Member if, after otherwise agreeing with the other Deciding Members, buying 100%
of the Initiating Member’s Membership Units) or if the Deciding Members
collectively have not otherwise agreed to buy 100% of the Initiating Member’s
Membership Units within ten (10) Business Days after receipt of the final Sale
Price determination, then any Response Notice sent by a Deciding Member will be
void and the Initiating Member shall be entitled to sell all, but not less than
all, of its Membership Units in the Company to a third party; provided that (i)
such third party is not a Competitor of the Company, and (ii) if the purchase
price offered to the third party is less than the final Sale Price and/or the
other terms and conditions are more favorable than specified in the Offer
Notice, then the Initiating Member shall be required to offer such Membership
Units at such price, terms and conditions as offered to the third party in
accordance to Section 4.16(f) above. Until such sale of such Initiating Member’s
Membership Units, the Members shall continue to discuss in good faith such
Applicable Deadlock Issue until it is satisfactorily resolved but shall cause
the Company to conduct its business during such time as if the matter that
raised the Applicable Deadlock Issue had not been approved by the Managers or
the Members, as the case may be.

 

Article VI
Change of control event

 

Section 6.01.        Change of Control Event. (a) A “Change of Control Event”
shall occur if, after the Effective Date:

 

(i)                   with respect to Amyris, Cosan US or ARG, a Change of
Control of Amyris occurs, a Change of Control of Cosan US occurs, or a Change of
Control of ARG occurs, respectively; and

 

(ii)                 the Members which have not undergone the Change of Control
described in clause (i) above are able to reasonably substantiate, within sixty
(60) days afterwards, that the Change of Control will likely have a Material
Adverse Effect on the Company Business.

 

Section 6.02.        Change of Control Event Consequence. If a Change of Control
Event occurs, then the Member that is the object of such Change of Control Event
will no longer be entitled to exercise, or benefit from, the Right of First
Refusal and/or the Tag Along Right in Section 10.02(c) with regard to other
Members’ proposed transfers of Membership Units.

 

Article VII
Allocations; tax matters

 

Section 7.01.        Allocations. (a) The Company’s Net Profits and Net Losses,
subject to the special allocations pursuant to Sections 7.02 and 7.03, shall be
allocated for each Fiscal Year to the Members as follows:

 

(i)                   Net Profits shall be allocated:

 

(A)                first, to offset previous allocations of Net Loss pursuant to
Sections 7.01(a)(ii)(B) and (C)) hereof on a cumulative basis, in reverse order
of the priorities described therein; and

 

 31 

 



(B)                second, the balance to the Members in proportion to their
respective Membership Units;

 

(ii)                 Net Losses shall be allocated:

 

(A)                first, to offset previous allocations of Net Income pursuant
to Section 7.01(a)(i)(B), to the extent such Net Income has not been
distributed;

 

(B)                second, to the Members in proportion to their positive
Capital Account balances until such Capital Account balances have been reduced
to zero; and

 

(C)                third, the balance to the Members in proportion to their
respective Membership Units.

 

(b)                Notwithstanding anything to the contrary in Section 7.01(a),
in the event of the winding up and termination of the Company pursuant to
Section 11.05 hereof, Net Profit and Net Loss (and items of gross income, loss
or deduction, if necessary), including gain or loss realized by the Company upon
the sale (or deemed sale) of its property or assets, shall be allocated to the
extent possible, subject to the special allocations of Sections 7.02 and 7.03,
in a manner so as to cause the Capital Accounts of the Members to equal the
amounts due the respective Members pro rata in accordance with their respective
Membership Units consistent with the provisions of Section 11.05.

 

Section 7.02.        Special Allocations. (a) Minimum Gain Chargeback. Except as
otherwise provided in Section 1.704-2(f) of the Regulations, notwithstanding any
other provision of this Article VII, if there is a net decrease in partnership
minimum gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for the Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in partnership minimum gain, determined in accordance with Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations. This Section
7.02(a) is intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(f) of the Regulations and shall be interpreted consistently
therewith.

 

(b)                Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, notwithstanding any other provision of
this Article VII, if there is a net decrease in partner nonrecourse debt minimum
gain attributable to a partner nonrecourse debt during any Fiscal Year, each
Member who has a share of the partner nonrecourse debt minimum gain attributable
to such partner nonrecourse debt, determined in accordance with Section
1.704-2(i)(5) of the Regulations, shall be specifically allocated items of
Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member’s share of the net decrease in
partner nonrecourse debt minimum gain attributable to such partner nonrecourse
debt, determined in accordance with Section 1.704-2(i)(4) of the Regulations.
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Sections
1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations. This Section 7.02(b) is
intended to comply with the minimum gain chargeback requirement in Section
1.704-2(i)(4) of the Regulations and shall be interpreted consistently
therewith.

 

(c)                 Qualified Income Offset. In the event any Member
unexpectedly receives any adjustments, allocations or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6) of the Regulations, items of Company income and gain
shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent

 

 32 

 



required by the Regulations, the Adjusted Capital Account Deficit of such Member
as quickly as possible, provided that an allocation pursuant to this Section
7.02(c) shall be made only if and to the extent that such Member would have an
Adjusted Capital Account Deficit after all other allocations provided for in
this Article VII have been tentatively made as if this Section 7.02(c) were not
in the Agreement.

 

(d)                Gross Income Allocation. In the event any Member has a
deficit Capital Account at the end of any Fiscal Year which is in excess of the
sum of (i) the amount such Member is obligated to restore pursuant to any
provision of this Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Sections
1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations, each such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 7.02(d) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit in excess of such sum after all other
allocations provided for in this Article VII have been made as if Section
7.02(c) and this Section 7.02(d) were not in the Agreement.

 

(e)                 Nonrecourse Deductions. Nonrecourse deductions for any
Fiscal Year shall be allocated to the Members pro rata in accordance with the
number of Membership Units owned by such Member.

 

(f)                 Partner Nonrecourse Deductions. Partner nonrecourse
deductions for any Fiscal Year shall be specially allocated to the Member who
bears the economic risk of loss, or to the Members in the proportions in which
they bear the economic risk of loss, with respect to the partner nonrecourse
debt to which such partner nonrecourse deductions are attributable in accordance
with Section 1.704-2(i)(1) of the Regulations.

 

(g)                 Net Loss Limitation. The Net Losses and items of deduction
or loss allocated pursuant to Sections 7.01 and 7.02 shall not exceed the
maximum amount of Net Losses and items of deduction and loss that can be so
allocated without causing any Member to have an Adjusted Capital Account Deficit
at the end of any Fiscal Year. All Net Losses and items of deduction or loss in
excess of the limitations set forth in this Section 7.02 shall be allocated to
the Members who do not have Adjusted Capital Account Deficits in proportion to
their Adjusted Capital Accounts. To the extent that Members have been allocated
Net Losses pursuant to the previous sentence, prior to any allocation of Net
Profits pursuant to Section 7.01(a) such Members shall be allocated Net Profits
pro rata in proportion to such allocated Net Losses.

 

Section 7.03.        Curative Allocations. The allocations set forth in Section
7.02 hereof (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 7.03. Therefore,
notwithstanding any other provision of this Article VII (other than the
Regulatory Allocations), the Members shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner they
determine appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Company items were allocated pursuant to
this Article VII without regard to the Regulatory Allocations. In exercising
their discretion under this Section 7.03, the Members shall take into account
future Regulatory Allocations under Section 7.02 that, although not yet made,
are likely to offset other Regulatory Allocations previously made under
Section 7.02.

 

Section 7.04.        Tax Allocations. (a) In accordance with Code Section 704(c)
and the Regulations thereunder, income, gain, loss, and deduction with respect
to any property contributed to the

 

 33 

 



capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such property to the Company for United States federal income tax purposes and
its initial Asset Value (computed in accordance with the definition of Asset
Value).

 

(b)       In the event the Asset Value of any Company asset is adjusted pursuant
to subparagraph (ii) of the definition of Asset Value, subsequent allocations of
income, gain, loss, and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for United States
federal income tax purposes and its Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder.

 

(c)       Any elections or other decisions relating to such allocations shall be
made by the Tax Matters Partner in any manner that reasonably reflects the
purpose and intention of this Agreement. Allocations pursuant to this Section
7.04 are solely for purposes of United States federal, state, and local taxes
and shall not affect, or in any way be taken into account in computing, any
Member’s Capital Account or share of Net Profit, Net Loss, other items, or
distributions pursuant to any provision of this Agreement.

 

(d)       Except as otherwise provided in this Agreement, all items of Company
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Members in the same proportions as they share Net
Profit or Net Loss, or amounts specially allocated pursuant to Section 7.02 or
7.03 hereof, as the case may be, for the Fiscal Year.

 

Section 7.05.        Tax Matters. (a) The Company shall file as a partnership
for United States federal and state income tax purposes.

 

(b)                All decisions with respect to Taxes of the Company shall be
made by the Board of Managers in accordance with the provisions of Article V.

 

(c)                 Amyris shall (i) be the initial tax matters partner within
the meaning of Section 6231 of the Code and any comparable provision of state or
local income tax Law, and (ii) the initial “partnership representative” for
purposes of Section 6223 and Section 6231 of the Code, as amended by the Revised
Partnership Audit Procedures (the designated roles in clauses (i) and (ii) above
shall collectively be referred to herein as the “Tax Matters Partner”). A
different Tax Matters Partner may be selected at any time by Members
representing at least seventy-five percent (75%%) of the Membership Units.

 

(d)                Tax audits, controversies and litigations shall be conducted
under the direction of the Tax Matters Partner, in consultation with the
Company’s attorneys and/or accountants, and if desired by a Member with the
Member’s attorneys and/or accountants. The Tax Matters Partner shall furnish
promptly to the Company which shall furnish promptly to the other Members a copy
of all notices or other written communications received by the Tax Matters
Partner from the Internal Revenue Service or any state of local taxing
authority. The Tax Matters Partner shall submit to the Board of Managers, for
their review, comment, and approval, any settlement or compromise offer with
respect to any disputed item, including any item of income, gain, loss,
deduction or credit of the Company.

 

(e)                 The Tax Matters Partner shall cause all tax returns of the
Company to be timely prepared in consultation with the Company’s attorneys
and/or accountants, and if desired by a Member with the Member’s attorneys
and/or accountants, and timely filed. Copies of such returns shall be kept at
the Company’s principal place of business or at such other place as the Tax
Matters Partner shall determine and shall be available for inspection by the
Members or their duly authorized representatives during regular business hours.
The Tax Matters Partner shall distribute to the Company which shall

 

 34 

 



distribute to each of the Members, as soon as practicable after the end of the
Fiscal Year of the Company, information with respect to the Company necessary
for each Member to prepare its United States federal, state and local, or
foreign, tax returns. Each Member agrees to promptly provide to the Tax Matters
Partner any information requested by the Tax Matters Partner so as to enable the
Company to make any election under Section 6225 or 6226 of the Code (as amended
by the Revised Partnership Audit Procedures), comply with any documentation
requirements in connection with any such election, modify any “imputed
underpayment” as defined under the Revised Partnership Audit Procedures, and
comply with any other requirements in the Revised Partnership Audit Procedures.
The Company shall retain all information collected from each Member pursuant to
this Section 7.05(e). All elections required or permitted to be made by the
Company, and all other tax decisions and determinations relating to United
States federal, state or local tax matters that may affect the Company or any
Member shall be communicated to the relevant governmental taxing authorities on
behalf of the Company by the Tax Matters Partner, in consultation with the
Company’s attorneys and/or accountants, and if desired by a Member with the
Member’s attorneys and/or accountants, but only after prior approval by the
Board of Managers of such communication by the Tax Matters Partner.

 

(f)                 Any taxes, penalties, and interest payable under the Revised
Partnership Audit Procedures by the Company or any fiscally transparent entity
in which the Company owns an interest shall be treated as specifically
attributable to the Members, and the Tax Matters Partner shall use commercially
reasonable efforts to allocate the burden of (or any diminution in distributable
proceeds resulting from) any such taxes, penalties or interest to those Members
to whom such amounts are specifically attributable (whether as a result of their
status, actions, inactions or otherwise), as determined in good faith by the Tax
Matters Partner and approved by the Board of Managers. In connection with the
foregoing, to the extent that the Company is assessed amounts under Section
6221(a) of the Code (as amended by the Revised Partnership Audit Procedures),
each current or former Member to which the assessment relates shall remit to the
Company, within thirty (30) days’ written notice by the Tax Matters Partner, an
amount equal to such Member’s allocable share of the assessment, including such
Member’s allocable share of any interest imposed on the Company. The foregoing
sentence shall survive the dissolution of the Company, the withdrawal of any
Member from the Company and the Transfer of any Member’s Membership Units.

 

Article VIII
Distribution

 

Section 8.01.        Distribution. (a) Subject to Section 8.01(b), the Company,
as determined by the Board of Managers in accordance with Article V, may make
distributions to the Members, pro rata in accordance with their respective
Membership Units.

 

(b) Unless determined by the Managers in accordance with Section 5.05(a)(vi)
(taking into account the ongoing capital needs of the Company), the Company
shall make quarterly distributions, to the extent of available cash, to each
Member, in an amount equal to such Member’s share, pro rata in accordance with
their respective Membership Units, of the Company’s Assumed Tax Liability. For
the purposes of this Section 8.01(b), “Assumed Tax Liability” means the product
of the Company’s assumed taxable income through the payment date multiplied by
the highest combined maximum effective United States federal, state and local
income tax rate applicable to any Member. The Company will make a good faith
estimate of the Assumed Tax Liability each quarter, and cash distributions will
be made, the extent of available cash, to the Members in an amount equal to the
appropriate percentage of such estimate adjusted for prior distributions on
April 14, June 14, September 14 and December 14 of such year. A final
determination of Assumed Tax Liability will be made no later than March 1 of the
year succeeding the year with respect to which such Assumed Tax Liability is
being calculated, with adjusting payments to be made to or from the Company by
March 15 of such year.

 

 35 

 



Distributions not made for any reason pursuant to this Section 8.01(b) shall
accumulate without interest until paid. In addition, any distribution made by
the Company in excess of the required distributions for a required distribution
date shall be applied towards the next scheduled distribution.

 

Section 8.02.        Liquidation Distribution. Distributions made upon
liquidation of the Company shall be made as provided in Section 11.05.

 

Section 8.03.        Distribution Rules. (a) All amounts withheld pursuant to
the Code or any provision of any state or local tax Law with respect to any
payment, distribution or allocation by the Company to the Members shall be
treated as amounts distributed to the Members pursuant to this Article VIII for
all purposes of this Agreement. The President is authorized and directed to
withhold from distribution, or with respect to allocations, to the Members and
to pay over to any United States federal, state or local government any amounts
required to be so withheld pursuant to the Code or any provision of any other
applicable United States federal, state or local Law and shall allocate such
amounts to those Members with respect to which such amounts were withheld.
Promptly -upon learning of any requirement under any provision of the Code or
any other applicable Law requiring the Company to withhold any sum from a
distribution to a Member or to make any payment to any taxing authority in
respect of such Member, the Company shall give written notice to such Member of
such requirement and, if practicable and if requested by such Member, shall
cooperate with such Member in all lawful respects to minimize or to eliminate
any such withholding or payment.

 

(b)                A Member shall not have the status of, and is not entitled to
the remedies available to, a creditor of the Company with regard to
distributions that such Member becomes entitled to receive pursuant to this
Agreement and the Act.

 

Section 8.04.        Limitations on Distribution. Notwithstanding any provision
to the contrary contained in this Agreement, the Company shall not make a
distribution to any Member on account of its Membership Units if such
distribution would violate Section 18-607 of the Act or other applicable Law.

 

Article IX
Books and records; financial statements

 

Section 9.01.        Books and Records; Financial Statements. (a) At all times
during the continuance of the Company, the Company shall prepare and maintain
separate books of account for the Company that shall show a true and accurate
record of all costs and expenses incurred, all charges made, all credits made
and received and all income derived in connection with the operation of the
Company Business in accordance with GAAP consistently applied, and, to the
extent inconsistent therewith, in accordance with this Agreement. Such books of
account, together with a certified copy of this Agreement and of the
Certificate, shall at all times be maintained at the principal place of business
of the Company. The books of account and the records of the Company shall be
examined by and reported upon as of the end of each Fiscal Year by a firm of
independent certified public accountants that shall be selected by the Board of
Managers per Section 5.05 (the “Auditors”).

 

(b)                The following financial information, prepared, in accordance
with GAAP, together with an operating report in a form to be determined by the
Board of Managers analyzing such information, shall be transmitted by the
Company to each Member at the times hereinafter set forth:

 

(i)                   Within sixty (60) days after the close of each Fiscal
Year, the following financial statements, examined, and certified to, by the
Auditors:

 

 36 

 



(A)                the balance sheet of the Company as of the close of such
Fiscal Year;

 

(B)                a statement of Company Net Profits and Net Losses for such
Fiscal Year;

 

(C)                a statement of the Company’s cash flows for such Fiscal Year;
and

 

(D)                a statement of such Member’s Capital Account as of the close
of such Fiscal Year, and changes therein during such Fiscal Year.

 

(ii)                 Within sixty (60) days after the close of each Fiscal Year,
a statement indicating such Member’s share of each item of Company income, gain,
loss, deduction or credit for such Fiscal Year for income tax purposes.

 

(iii)               As soon as available and in any event within forty (40) days
after the end of each three-month period ended March 31, June 30 and September
30 of each Fiscal Year, balance sheets of the Company as of the end of such
three-month period and statements of income and Company Net Profits and Net
Losses for the period commencing at the end of the previous Fiscal Year and
ending with the end of such three-month period, certified by the chief financial
officer or treasurer of the Company.

 

(iv)               As soon as practicable and in any event within twenty (20)
days following the end of each calendar month, a monthly operating summary of
the Company’s activities in a form to be established by the Board of Managers.

 

(c)                 Each Member shall provide to the Company upon request tax
basis information about contributed assets and other tax information reasonably
requested by the Company.

 

(d)                The following financial information, prepared by the Company
in accordance with International Financial Reporting Standards - IFRS, together
with an operating report in a form to be determined by the Board of Managers
analyzing such information, shall be transmitted by the Company to each Member
at the times hereinafter set forth:

 

(i)                   Within ten (10) Business Days after the end of each
three-month period ended March 31, June 30, September 30 and December 31 of each
Fiscal Year, the following financial statements:

 

(A)                the balance sheet of the Company as of the three-month period
ended compared with the last Fiscal Year;

 

(B)                the income statement as of the three-month period ended and
year-to-date compared with the relative three-month period and year-to-date;

 

(C)                the statement of cash flow as of the three-month period ended
and year-to-date compared with the relative three-month period and year to-date;

 

(D)                the statement of changes in equity as of the three-month
period ended compared with the last Fiscal Year.

 

 37 

 



Section 9.02.        Reporting Requirements. The President shall furnish or
cause to be furnished to each Manager:

 

(i)                   as soon as possible and in any event within ten (10) days
after the Company has received notice of the occurrence of any default or event
of default continuing on the date of such statement under any agreement relating
to any material obligation of the Company, a statement of the Company setting
forth details of such default or event of default and the action which the
Company has taken and proposes to take with respect thereto;

 

(ii)                 promptly after the sending or filing thereof, copies of all
reports that the Company sends to any of its lenders or creditors, and copies of
all tax returns that the Company files with any United States federal or state
taxing authority;

 

(iii)               within fifteen (15) days of the filing by the Tax Matters
Partner of the Company’s United States federal tax return (United States federal
Form 1065), a copy of Schedule K-1 of United States federal Form 1065 reporting
the Member’s allocable share of Net Profits, Net Losses and other items of
income, gain, deductions or loss for such Fiscal Year, and, from time to time,
such additional information as the Member may reasonably require for tax
purposes; and

 

(iv)               such other information regarding the condition or operations,
financial or otherwise, of the Company as any Member may from time to time
reasonably request including any information that any Member determines to be
necessary for such Member or its Affiliates to fulfill legal or statutory
reporting and disclosure requirements.

 

Section 9.03.        Access; Due Diligence.1.1              Any Member, along
with its respective Affiliates and auditors, shall have access to the Company’s
financial records and personnel to enable such Member, along with its respective
Affiliates and auditors, to undertake review and audit procedures in accordance
with the auditing standards in force in the United States or in Brazil, as
applicable. The Board of Managers shall cause the Company to keep accurate and
complete records, books and accounts on the basis appropriate to the Company’s
business, as required by applicable Law. Each Member shall have the right (which
it may exercise through any of its duly authorized employees or agents or its
independent accountants or the duly authorized employees or agents or its
independent accountants of its Affiliates, as applicable) to audit, examine and
make copies of or extracts from any books, accounts and records of the Company,
at such Member’s own cost and expense, upon prior written notice to the Company
and/or the other Members, during the regular business hours of the Company, on
the premises of the Company or where such records, books and accounts are kept;
provided, however that no Member shall have the right to have a private audit of
the Company books and records conducted more than once in any Fiscal Year. If
the Company incurs any additional costs to produce and deliver such information
to the requesting Member, such requesting Member shall bear the costs related
thereto. In addition, the Company will give, or cause to be given, to each
Member and its representatives, during normal business hours, such reasonable
access (upon reasonable notice and in a manner as to not unreasonably interfere
with normal business operations) to the personnel, properties, contracts, books,
records, files and documents as may be reasonably necessary to allow the Members
to participate fully in the continued operations of the Company as appropriate
in their respective roles as Members, including the negotiation of financing for
the Company’s initial plant and the subsequent management of the construction
process for such plant.

 

Section 9.04.        Semi-Annual Updates to Members regarding Company BioFene
Transformation Technology. Every January 15 and July 15 while Amyris’s license
under Section 2.2 of

 

 38 

 



the IP License Agreement is in effect, the Company will provide the Members with
a written update on Company BioFene Transformation Technology. Such semi-annual
updates will include a list of any Patents in the Company BioFene Transformation
Technology identified by their respective title, inventors, serial numbers,
filing date, and status. The Company also agrees to copy the Members on any
official correspondence between the Company (or the Company’s counsel) and any
patent office regarding Patents in Company BioFene Transformation Technology.

 

Article X
Restrictions on transfer

 

Section 10.01.    Legends. (a) If the Company issues to Members a certificate
evidencing Membership Units issued to Members, it shall affix to each such
certificate a legend in substantially the following form:

 

“THE MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF
THE UNITED STATES SECURITIES ACT OF 1933 OR AN EXEMPTION THEREFROM AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

THE MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE SECOND AMENDED AND RESTATED
OPERATING AGREEMENT DATED AS OF JULY 19, 2016, AS IT MAY BE AMENDED FROM TIME TO
TIME, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
COMPANY. NO REGISTRATION OF TRANSFER OF THESE MEMBERSHIP UNITS WILL BE MADE ON
THE BOOKS OF THE COMPANY UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN
COMPLIED WITH.”

 

(b)                Certificates representing Membership Units issued prior to
the date hereof shall bear the legend set forth in Section 10.01(a).

 

(c)                 In the event that any Membership Units shall cease to be
Restricted Membership Units and the Company issues Membership Unit certificates
to Members, the Company shall, upon the written request of the holder thereof,
issue to such holder a new certificate evidencing such Membership Units without
the first paragraph of the legend required by Section 10.01(a) endorsed thereon.
In the event that the Membership Units shall cease to be subject to the
restrictions on transfer set forth in this Agreement and the Company issues
Membership Unit certificates to Members, the Company shall, upon the written
request of the holder thereof, issue to such holder a new certificate evidencing
such Membership Units without the legend required by the second paragraph of
Section 10.01(a). Before issuing a new certificate omitting part or all of the
legend set forth in Section 10.01(a), the Company may request an opinion of
counsel reasonably satisfactory to it to the effect that the restrictions
discussed in the legend to be omitted no longer apply to the Membership Units
represented by such certificate.

 

 39 

 



Section 10.02.    Restrictions on Transfer; Required Transfers.

 

(a)                 Restrictions on Transfer and Encumbrance. Each of the
Members hereby agrees that it shall not be permitted to Transfer, or create,
incur or assume any Encumbrance with respect to, any of its Membership Units,
and the Company shall be prohibited from registering any such Transfer or
Encumbrance on any of its corporate documents and books, except (i) where
otherwise agreed upon in writing by all of the Members or (ii) for any Transfer
made in accordance with the provisions of this Agreement. Any voluntary or
involuntary Transfer or Encumbrance of Membership Units or rights to subscribe
for additional Membership Units by the Members shall be subject to the
provisions of this Agreement. Notwithstanding any provision to the contrary, the
Members hereby agree and covenant not to Transfer to any Third Party any of
their Membership Units before December 31, 2016.

 

(b)                Transfers to Affiliates. Irrespective of the restrictions on
Transfer set forth in this Section 10.02, at any time a Member may, after giving
prior written notice to the other Members, Transfer all or part of its
Membership Units to an Affiliate, provided that:

 

(i)                   the transferring Member jointly guarantees with such
Affiliate all of the obligations of such Affiliate under this Agreement;

 

(ii)                 the Membership Units are transferred back to the
transferring Member prior to the Affiliate ceasing to be an Affiliate of such
Member. The transferring Member shall provide to the other Members such
information as may be reasonably requested to ascertain that the Affiliate has
not ceased to be an Affiliate of the transferring Member; and

 

(iii)               the Affiliate unconditionally adheres to this Agreement and
the corresponding instrument of adhesion is filed with the Company, together
with this Agreement.

 

(c)                 Right of First Refusal; Tag Along Right. Subject to the
provisions of this Agreement, including Section 10.02(a) above, in case any
Member (the “Selling Member”) wishes to Transfer any of its Membership Units,
directly or indirectly, to any Third Party, the other Members shall have the
right of first refusal to acquire all—and not less than all—of the Membership
Units that such Selling Member wishes to Transfer (the “Right of First
Refusal”). As long as a Member owns Membership Units representing fifty percent
(50%) or less of the Company’s Membership Units, such Member shall also have the
right to include in the offer of the Selling Member its own Membership Units, as
per the provisions below (“Tag Along Right”). Each such right shall be exercised
in accordance with the terms set forth below.

 

(i)                   Sale Notice. If the Selling Member has received a
good-faith binding purchase offer from a Third Party for its Membership Units
(which is a condition precedent to any Transfer although such binding purchase
offer may be made in response to an offer to sell by the Selling Member) and is
willing to accept the terms of such purchase offer, then the Selling Member
shall notify the other Members in writing of its intention to Transfer its
Membership Units, indicating the purchase offer terms, which shall include the
name (and, if a legal entity, the owners) of the purchaser, the number of
Membership Units intended to be Transferred, and the price, payment terms, and
any other commercial terms applicable to such transaction, and enclose a copy of
the offer received from the relevant Third Party evidencing such terms and
conditions (“Sale Notice”). The Sale Notice shall be delivered to the other
Members within five (5) Business Days from the acceptance by the Selling Member
of the Third Party offer, which acceptance shall be subject in all respects to
the provisions of this Section 10.02. Such

 

 40 

 



terms indicated in the Sale Notice shall be applicable to the Transfer of the
Membership Units by the Selling Member, to the Right of First Refusal and to the
exercise of the Tag Along Right, if applicable.

 

(ii)                 Payment Terms on Sale Notice. The payment terms on the Sale
Notice shall always provide for payment in cash or in shares that are listed and
publicly traded in the BM&FBOVESPA, New York Stock Exchange, or NASDAQ Global
Select Market (“Non Cash Consideration”). In case of payment in shares, if the
Right of First Refusal is exercised by any of the other Members, the purchase
price under the Sale Notice shall be computed based on the market price of such
Non Cash Consideration, as per the weighted average of the sale prices per share
of the Non Cash Consideration (or if no closing sale price is reported, the
weighted average of the bid and asked prices or, if more than one in either
case, the average of the average bid and average asked prices) in the last sixty
(60) trading days prior to the Sale Notice. Once such purchase price is
computed, payment by any non-Selling Member, if it exercises its Right of First
Refusal, shall be made in cash.

 

(iii)               Right of First Refusal. No later than thirty (30) days
following the receipt of the Sale Notice, each non-Selling Member may send the
Selling Member a written notice expressing its intention to exercise its Right
of First Refusal (each, a “ROFR Notice” and collectively, the “ROFR Notices”).
Each Member’s ROFR Notice must indicate the maximum number of Membership Units
such Member is willing to purchase from the Selling Member. If the ROFR Notices
do not contain an offer to acquire all of the Selling Member’s Membership Units
that such Member wishes to Transfer, then the Right of First Refusal of each
non-Selling Member that delivered a ROFR Notice with respect to the transactions
set forth in the Sale Notice shall be deemed terminated. If the ROFR Notices
contain an offer to acquire exactly all of the Selling Member’s Membership
Units, then the Right of First Refusal of each non-Selling Member that delivered
a ROFR Notice is deemed to be exercised, with each such Member agreeing to
purchase from the Selling Member the maximum number of Membership Units such
Member indicated a willingness to purchase in its ROFR Notice. If the combined
ROFR Notices contain an offer to acquire Membership Units in excess of the
Selling Member’s Membership Units, then the Right of First Refusal of each
non-Selling Member that delivered a ROFR Notice is deemed to be exercised, with
each such Member agreeing to purchase from the Selling Member that number of
Membership Units that equals (A) the total number of Membership Units offered
for sale by the Selling Member multiplied by (B) the ratio of (1) the number of
Membership Units such non-Selling Member indicated a willingness to purchase
divided by (2) the aggregate of the number of Membership Units that all
non-Selling Members indicated a willingness to purchase. In any case where a
non-Selling Member successfully exercises its Right of First Refusal as set
forth in this Section 10.02(c)(iii), it shall be obligated to acquire, and the
Selling Member obligated to sell to such non-Selling Member, those Membership
Units of the Selling Member required under the terms of this Section
10.02(c)(iii) within sixty (60) days following the receipt of the Sale Notice,
pursuant to the terms and conditions set forth in the Sale Notice.

 

(iv)               Tag Along Right. If no non-Selling Member successfully
exercises its Right of First Refusal, each non-Selling Member (if it owns fifty
percent (50%) or less of the Company’s Membership Units) may instead send the
Selling Member, no later than thirty (30) days following the receipt of the Sale
Notice, a written notice expressing its intention to exercise its Tag Along
Right (each, a “Tag Along Notice” and collectively, the “Tag Along Notices”).
Each Member’s Tag Along Notice must indicate the maximum

 

 41 

 



number of Membership Units such Member is willing to sell to the Third Party for
the consideration stated in the Sale Notice. If the Third Party is unwilling to
purchase any number of Membership Units greater than the Selling Member’s
Membership Units, then each Member that exercised its Tag Along Right will have
a right to sell a number of Membership Units equal to (A) the total number of
Membership Units offered for sale by the Selling Member multiplied by (B) such
Member’s Percentage Interest. If the Third Party is willing to purchase a number
of Membership Units greater than the Selling Member’s Membership Units, but less
than all of the Membership Units offered for sale in the Tag Along Notices, then
each Member that exercised its Tag Along Right will have a right to sell a
number of Membership Units equal to (Y) the total number of Membership Units the
Third Party is willing to purchase multiplied by (Z) such Member’s Percentage
Interest. In any case where a non-Selling Member successfully exercises its Tag
Along Right as set forth in this Section 10.02(c)(iv), the number of Membership
Units of each Member that successfully exercised its Tag Along Right will
replace an equal number of the Membership Units offered for sale by the Selling
Member, and such Member shall be obligated to sell those Membership Units
required under the terms of this Section 10.02(c)(iv) within sixty (60) days
following receipt the receipt of the Sale Notice, pursuant to the terms and
conditions set forth in the Sale Notice.

 

(v)                 Rights not Exercised; Transfer to Third Party. If no
non-Selling Member successfully exercises its Right of First Refusal or Tag
Along Right within the above mentioned thirty (30)-day period, the Selling
Member may, within one hundred and twenty (120) days from the expiry of such
thirty (30)-day period, freely Transfer all of its Membership Units mentioned in
the Sale Notice to the relevant Third Party, pursuant to the terms set forth in
the Sale Notice. The transferee shall agree in writing, per Section 10.04, to be
bound by the terms of this Agreement, as amended from time to time. Once the
transferee formally adheres to this Agreement, it will inherit all rights and
obligations of the Selling Member, except in any case where the Third Party does
not acquire all of the Membership Units owned by the Selling Member, in such
case, all voting rights inherent to the acquired Membership Units under this
Agreement shall be exercised by the Selling Member and the Third Party
collectively, as a block.

 

(vi)               Failure to Complete Transfer. If the final terms and
conditions for the Transfer under Section 10.02(c)(v) above have changed in any
material respect in relation to those originally contained in the Sale Notice,
or if at the end of the one hundred and twenty (120)-day period referred to in
such Section, the Selling Member has not Transferred its Membership Units, but
still intends to do so, then the procedures described above shall be resumed and
repeated.

 

(vii)             Solicitation of Offers. The Members hereby agree that in the
event the Selling Member wishes to solicit an offer for a part or all of its
Membership Units from a Third Party, the Selling Member shall inform, in
writing, the non-Selling Members of its intention to initiate a process to
solicit offers for the Transfer of its Membership Units. The non-Selling Members
have no right of first offer or right of first negotiation with regard to the
Selling Member’s solicitation for offers; however, if the Selling Member
receives a good-faith binding purchase offer from any Third Party as a result of
such solicitation, such offer will be subject to this Section 10.02(c) (as noted
in Section 10.02(c)(i)).

 

(d)                Indemnification. In the case of a Transfer, Encumbrance, or
attempted Transfer or Encumbrance of Membership Units or other interest in the
Company contrary to the provisions of the

 

 42 

 



Agreement, the parties engaging or attempting to engage in such Transfer shall
indemnify and hold harmless the Company and each of the Members from all losses
that such indemnified Persons may incur (including, without limitation,
incremented tax liability and reasonable lawyers’ fees and expenses) in
enforcing the provisions of this Agreement.

 

Section 10.03.    Improper Transfer or Encumbrance. Any attempt not in
compliance with this Agreement to make any Transfer of, or create, incur or
assume any Encumbrance with respect to, any Membership Units shall be null and
void and of no force and effect, the purported transferee shall have no rights
or privileges in or with respect to the Company, and the Company shall not give
any effect in the Company’s records to such attempted Transfer or Encumbrance.

 

Section 10.04.    Transferees to Execute Agreement. Each Member agrees that it
will not, during the term of this Agreement, directly or indirectly, make any
Transfer of any Membership Units Beneficially Owned by such Member unless prior
to the consummation of any such Transfer, the Person to whom such Transfer is
proposed to be made (a “Prospective Transferee”) (i) executes and delivers to
the Company a Joinder Agreement and (ii) unless such Prospective Transferee is a
recognized institutional investor, delivers to the Company an opinion of
counsel, satisfactory in form and substance to the Company, to the effect that
the execution of the Joinder Agreement by such Prospective Transferee makes this
Agreement a legal, valid and binding obligation of such Prospective Transferee
enforceable against such Prospective Transferee in accordance with its terms.
Upon the execution and delivery by such Prospective Transferee of the Joinder
Agreement, compliance of the Transfer with the provisions of this Agreement
(including Section 2.15), and, if required, the delivery of the opinion of
counsel referred to in clause (ii) of the preceding sentence, such Prospective
Transferee shall be deemed a “Member” for purposes of this Agreement and shall
have the rights and be subject to the obligations of a Member under this
Agreement with respect to the Membership Units owned by such Prospective
Transferee.

 

Article XI
dissolution, liquidation and termination

 

Section 11.01.    No Dissolution. The Company shall not be dissolved by the
admission of additional Members in accordance with the terms of this Agreement.

 

Section 11.02.    Events Causing Dissolution. (a) The Company shall be dissolved
and its affairs shall be wound up upon the occurrence of any of the following
events:

 

(i)                   the expiration of the term of the Company as provided in
Section 2.03;

 

(ii)                 the unanimous vote of the Members to dissolve, wind up and
liquidate the Company;

 

(iii)               the Insolvency Event of a Member, unless, within one hundred
twenty (120) days after the occurrence of such event, the other Members, in
their sole discretion, agree in writing to continue the business of the Company
and to exercise the right to purchase all of the bankrupt or insolvent Member’s
Membership Units as described below;

 

(iv)               the entry of a decree of judicial dissolution under Section
18-802 of the Act; or

 

(v)                 the termination of the IP License Agreement.

 

If the Company is continued pursuant to clause (iii) above after the Insolvency
Event of a Member (the “Former Member”), the remaining Members shall have the
right to purchase all, but not less than all, of the Membership Units of such
Former Member at the Fair Market Value of such Membership Units, and

 

 43 

 



each Member shall be entitled to purchase from the Former Member that number of
Membership Units that equals (A) the total number of Membership Units of such
Former Member multiplied by (B) the ratio of (1) such Member’s Membership Units
divided by (2) the aggregate of the Membership Units of all Members other than
the Former Member. The Former Member shall, upon exercise of such right, sell to
such Members all such Membership Units at such price. Any acquisition pursuant
to this Section 11.02 shall be completed within thirty (30) days from the final
determination of the Fair Market Value of the Membership Units of the Former
Member. In case an Insolvency Event occurs and the non-insolvent Members
exercise their rights to purchase hereunder, then any and all actions pursuant
to any meeting resolutions or written consents of the Members or the Board of
Managers thereafter shall be decided by the non-insolvent Members, except if
otherwise required under applicable Law.

 

Section 11.03.    Notice of Dissolution. Upon the dissolution of the Company,
the Person or Persons unanimously approved by the Members to carry out the
winding up of the Company (the “Liquidating Trustee”) shall promptly notify the
Members of such dissolution, except that, in the case of a dissolution pursuant
to Section 11.02(a)(iii), the Liquidating Trustee shall be the Person or Persons
approved by the Members that are not bankrupt or insolvent.

 

Section 11.04.    Liquidation.

 

(a)                 Upon dissolution of the Company, the Liquidating Trustee
shall immediately commence to wind up the Company’s affairs; provided however,
that a reasonable time shall be allowed for the orderly liquidation of the
assets of the Company and the satisfaction of liabilities to creditors so as to
enable the Members to minimize the normal losses attendant upon a liquidation.
The Members shall continue to share Net Profits and Net Losses during
liquidation in the same proportions, as specified in Article VII hereof, as
before liquidation. Each Member shall be furnished with a statement audited by
the Auditors that shall set forth the assets and liabilities of the Company as
of the date of dissolution. Each Member (and its Affiliates) shall pay to the
Company all amounts then owing by it (and them) to the Company. The proceeds of
liquidation shall be distributed, as realized, in the following order and
priority:

 

(i)                   to creditors of the Company (including holders of
Membership Units that are creditors to the extent otherwise permitted by
applicable Law), in satisfaction of the liabilities of the Company (whether by
payment or the making of reasonable provision for payment thereof), other than
liabilities for distributions to holders of Membership Units; and

 

(ii)                 to the Members pro rata in accordance with their positive
Capital Account balances to the extent thereof, after giving effect to all
contributions, distributions and allocations for all periods.

 

To the extent that the Members determine that any or all of the assets of the
Company shall be sold, such assets shall be sold as promptly as practicable, in
a commercially reasonable manner. For purposes of making the liquidating
distributions required by this Section 11.04, the Liquidating Trustee may
determine, subject to the direction of the Members per Section 5.06(e), whether
to distribute all or any portion of the assets of the Company in kind or to sell
all or any portion of the assets of the Company and distribute the proceeds
therefrom.

 

(b)                Notwithstanding any provision to the contrary in this Section
11.04, upon dissolution of the Company, the Liquidating Trustee shall, to the
extent practicable and consistent with Sections 11.04(a)(i) and 11.04(a)(ii) and
the direction of the Members in Subsection (a) above, (i) distribute in kind to
each Member the respective assets contributed or transferred by such Member to
the Company, (ii) distribute in kind to Amyris any assets primarily used in or
related to the business of Amyris and its Affiliates, (iii) distribute in kind
to Cosan US any assets primarily used in or related to the



 44 

 

 

business of Cosan US and its Affiliates, and (iv) distribute in kind to ARG any
assets primarily used in or related to the business of ARG and its Affiliates.
To the extent the principles set forth in the preceding sentence would result in
a Member receiving more than the portion of distributions it would otherwise be
entitled to receive pursuant to Section 11.04(a) upon dissolution of the
Company, such Member shall, at its election, pay an amount in cash to the other
Members equal to such excess value received pursuant to the preceding sentence
or direct the Company to sell assets otherwise distributable to such Member, for
the benefit of the other Members, for a price equal to such excess value
received pursuant to the preceding sentence, with each other Member receiving
the portion of such amount it would otherwise be entitled to receive pursuant to
Section 11.04(a). The value of each such asset at dissolution shall be
determined using the same methodology that was used to determine the value of
the assets to be contributed to the Company.

 

(c)                 As soon as practicable, the Liquidating Trustee shall
deliver a written notice to each Member setting forth the value assigned to each
asset and the Member to which such asset will be distributed, in connection with
the provisions of subsections (a) and (b) above. Each Member shall have fifteen
(15) days to dispute such valuation, and if no written notice of dispute is
delivered to the Liquidating Trustee and the other Members, the notice of
valuation shall become final. If such notice of dispute is delivered, the matter
shall be submitted to an internationally recognized investment banking firm,
accounting firm or valuation firm selected by the Liquidating Trustee from a
list of three such firms provided by the disputing Member. The banking,
accounting or valuation firm shall make a decision within sixty (60) days of
referral, which decision shall be final and binding, and the fees and expenses
of such firm shall be borne by the Company.

 

Section 11.05.    Termination of the Company.

 

The Company shall terminate when all of the assets of the Company, after payment
of or due provision for all debts, liabilities and obligations of the Company,
shall have been distributed to the holders of Membership Units in the manner
provided for in this Article XI, and the Certificate has been cancelled in the
manner required by the Act.

 

Section 11.06.    Claims of the Members.. The Members shall look solely to the
Company’s assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for all debts,
liabilities and obligations of the Company are insufficient to return such
Capital Contributions, the Members shall have no recourse against the Company or
the other Members or any other Person. No Member with a negative balance in such
Member’s Capital Account shall have any obligation to the Company or to the
other Members or to any creditor or other Person to restore such negative
balance upon dissolution or termination of the Company or otherwise.

 

Article XII
Liability and indemnification

 

Section 12.01.    Liability of Members. (a) Except as otherwise provided by the
Act or this Agreement, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Covered Person shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Covered Person.

 

(b)                Except as otherwise expressly required by applicable Law, a
Member, in its capacity as such, shall have no liability to the Company or to
any other Members in respect of any distributions wrongfully distributed to it
unless such Member had actual knowledge at the time of the distribution of facts
indicating the impropriety of the distribution and if immediately after giving
effect to

 

 45 

 



such distribution all liabilities of the Company (other than liabilities to
Members or assignees on account of their Membership Units and liabilities as to
which recourse is limited to specific property of the Company) exceed the fair
market value of the Company’s assets; provided however, that a Member shall have
no liability under this Section 12.01 in respect of any distribution on or after
the fourth anniversary of the distribution unless an action to recover such
distribution from such Member is commenced prior to such fourth anniversary and
an adjudication of liability against such Member is made in such action.

 

Section 12.02.    Indemnification of Covered Person. The Company shall indemnify
each Covered Person against, and hold each Covered Person harmless from, all
claims, suits, judgments, losses, damages, fines or costs (including reasonable
legal fees and expenses) (“Losses”) arising out of or resulting from any breach
of any representation or warranty made by the Company herein or the breach of or
failure to perform any agreement or covenant made by the Company and contained
herein.

 

Section 12.03.    Indemnification by the Company. (a) To the fullest extent
permitted by applicable Law, a Covered Person shall be entitled to
indemnification from the Company for any Losses incurred by such Covered Person
by reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of authority conferred on such Covered Person by this
Agreement, except that no Covered Person shall be entitled to be indemnified in
respect of any Losses incurred by such Covered Person by reason of gross
negligence, bad faith or willful misconduct with respect to such acts or
omissions; provided however, that any indemnity under this Section 12.03 shall
be provided out of and to the extent of Company assets only, and no other
Covered Person shall have any personal liability on account thereof.

 

(b)                (i) In the event that any claim, demand, action, suit or
proceeding shall be instituted or asserted or any Losses shall arise in respect
of which indemnity may be sought by a Covered Person pursuant to Section
12.03(a), such Covered Person shall promptly notify the Company thereof in
writing. Failure to provide notice shall not affect the Company’s obligations
hereunder except to the extent the Company is actually and materially prejudiced
thereby.

 

(ii)                 The Company shall have the right, exercisable subject to
the approval of the disinterested Members, to participate in and control the
defense of any such claim, demand, action, suit or proceeding and, in connection
therewith, to retain counsel reasonably satisfactory to each Covered Person, at
the Company’s expense, to represent each Covered Person and any others the
Company may designate in such claim, demand, action, suit or proceeding. The
Company shall keep the Covered Person advised of the status of such claim,
demand, action, suit or proceeding and the defense thereof and shall consider in
good faith recommendations made by the Covered Person with respect thereto.

 

(iii)               In any such claim, demand, action, suit or proceeding, any
Covered Person shall have the right to retain its own counsel at its own
expense; provided however, that the fees and expenses of such Covered Person’s
counsel shall be at the expense of the Company if (A) each other Member and such
Covered Person shall have mutually agreed to the retention of such counsel, (B)
the Company shall have failed, within a reasonable time after having been
notified of the existence of an indemnified claim, to assume the defense of such
indemnified claim or (C) the named parties to any such claim, demand, action,
suit or proceeding (including any impleaded parties) include both the Company
and such Covered Person and representation of both parties by the same counsel
would be inappropriate in the judgment of the Covered Person (as evidenced by an
opinion of counsel) due to actual or potential differing interests between them
and the Company shall have failed, within a reasonable time after having been
notified of the Covered Person’s objection under this Section 12.03(b)(iii)(C)
to such joint representation, to

 

 46 

 



retain counsel for such Covered Person reasonably satisfactory to such Covered
Person. It is understood that the Company shall not, in respect of the legal
expenses of any Covered Person, in connection with any claim, demand, action,
suit or proceeding or related claims, demands, actions, suits or proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel reasonably satisfactory to the
Company) for all such Covered Persons and that all such fees and expenses shall
be reimbursed as they are incurred; provided however, that if there exists or is
reasonably likely to exist a conflict of interest that would make it
inappropriate in the judgment of a Covered Person (as evidenced by an opinion of
counsel) for the same counsel to represent such Covered Person and any other
Covered Person, then such Covered Person shall be entitled to retain its own
counsel, in each jurisdiction for which the Covered Person reasonably determines
counsel is required, at the expense of the Company.

 

(iv)               The Company shall not be liable for any settlement of any
claim, demand, action, suit or proceeding effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with such consent or if there be a final judgment for the plaintiff, the Company
agrees to indemnify each Covered Person, to the extent provided in Section
12.03(a), from and against all Losses by reason of such settlement or judgment.
The Company shall not effect any settlement of any pending or threatened claim,
demand, action, suit or proceeding in respect of which any Covered Person is
seeking indemnification hereunder without the prior written consent of each such
Covered Person (which consent shall not be unreasonably withheld or delayed by
any such Covered Person), unless such settlement includes an unconditional
release of each such Covered Person from all liability and claims that are the
subject matter of such claim, demand, action, suit or proceeding.

 

(v)                 As necessary or useful to the defending party in effecting
the foregoing procedures, the parties shall cooperate in the execution and
delivery of agreements, instruments and other documents and in the provision of
access to witnesses, documents and property (including access to perform
interviews, physical investigations or other activities).

 

(vi)               No amendment or repeal of any of the provisions of this
Agreement shall limit or eliminate the benefits provided to the Members under
this Section 12.03 or this Article XII.

 

Section 12.04.    Advancement of Expenses. To the fullest extent permitted by
applicable Law, expenses (including legal fees) actually and reasonably incurred
by a Covered Person in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified therefor as authorized in this Article XII.

 

Article XIII
Exclusivity

 

Section 13.01.    Exclusivity. Subject to the Exclusivity Exceptions as defined
in the IP License Agreement and also excepting viscosity index improvers, the
Members agree that, effective as of the Effective Date, the Company shall be the
exclusive vehicle through which they and their respective Affiliates (either
individually, together, or with Third Parties) shall develop, make (have made),
offer for



 47 

 

 

sale, sell, and import Base Oils and Additives derived from BioFene for the
Lubricant Market. To the extent that Cosan US or Amyris licenses or sells an
Alternative Technology to the Company per the terms of the IP License Agreement
or Cosan US License Agreement (as applicable), then the above exclusivity will
also include Base Oils and Additives derived from such Alternative Technology
for the Lubricants Market. Notwithstanding the foregoing, ARG (directly or
through one or more of its Affiliates) may develop, manufacture and sell Base
Oils derived from Alternative Technology.

 

Each Member acknowledges and agrees that the covenant contained in this Section
has been negotiated in good faith, is reasonable and not more restrictive or
broader than is necessary to protect the interests of the Members, and would not
achieve its intended purpose if it was on different terms or for a period of
time shorter than the period provided for herein or was applied in more
restrictive geographical areas than is provided herein. Each Member further
acknowledges and agrees that it would not have entered into this Agreement, but
for the covenant contained in this Section and that such covenant is essential
to protect the value of the Company. Each Member acknowledges that the Company
would be irreparably harmed by any breach or threatened breach of this Section
and that there will be no adequate remedy at law or in damages to compensate the
Company and the other Members for any such breach.

 

Section 13.02.    Non-Solicitation. (a) Each of the Members shall not, and shall
cause its respective Affiliates, during the term of each contract between the
Company and each employee of the Company, and for a period of one (1) year after
the date of such employee’s termination not to, directly or indirectly:

 

(i)                   employ or contract, attempt to employ or contract, or
assist anyone in employing or contracting any person who is then, or was, an
employee of the Company; or

 

(ii)                 persuade or attempt to persuade any employee of the Company
to leave such employment or to become employed by anyone other than the Company.

 

Notwithstanding the foregoing, the provisions of this Section 13.02 shall not
apply to (1) any advertisement or general solicitation (or hiring as a result
thereof) that is not specifically targeted at the persons described in Section
13.02(a)(i) or (ii) above; (2) any Member’s hiring of any such person who has
terminated employment with the Company at least twelve (12) months prior to the
commencement of the solicitation of such employee; (3) any Company employee or
former employee who initiates such interest in employment; or (4) any employee
or former employee of the Company that was an employee of a Member or its
Affiliate immediately prior to being an employee of the Company, exclusively in
relation to the respective Member that was the employer.

 

Article XIV
Miscellaneous

 

Section 14.01.    Confidential Information. (a) As used herein, “Confidential
Information” means any and all information provided by or on behalf of a party
hereto (“Disclosing Party”) to another party (or parties) hereto (each a
“Receiving Party”) or to their Representatives between March 26, 2013 and the
termination of this Agreement, regardless of the form or medium of
communication, that relates to the Company or a Member in each case which
information is either proprietary to the Company or a Member, as applicable, or
is otherwise not available to the general public including, but not limited to,
information about properties, employees, finances, strategies, businesses and
operations of the Company or of a Member or its Affiliates. In addition, those
portions of any notes, analyses, compilations, studies, forecasts,
interpretations or other documents prepared by a Receiving Party or its
Representatives that contain, reflect or are based upon, in whole or in part,
Confidential Information furnished to or acquired by such Receiving Party shall
also be considered Confidential Information. As used herein,

 

 48 

 



“Representative” means the officers, directors, employees, attorneys,
accountants, advisors, consultants, auditors, agents, and actual or prospective
investors, underwriters, or acquirers of the applicable party hereto and of its
Affiliates.

 

(b)                Except with the prior written consent of the Disclosing Party
or as specifically authorized in this Agreement, each Receiving Party shall, and
shall cause its Representatives (to the extent such Persons receive any
Confidential Information) to, (i) maintain in confidence any and all
Confidential Information, (ii) take reasonable precautions to protect
Confidential Information, (iii) not disclose Confidential Information to any
Person, and (iv) not make any use of such Confidential Information except for
the purposes specifically authorized herein.

 

(c)                 A Receiving Party may disclose Confidential Information,
without the Disclosing Party’s consent, to those of its Representatives who (1)
need to know such Confidential Information for the purpose of assisting such
Receiving Party (1) fulfill its obligations or exercise its rights under this
Agreement or (ii) evaluate or assist the Company and its business activities and
(2) are bound by written obligations of confidentiality and non-use
substantially similar to those herein. A Receiving Party may also disclose
Confidential Information, without the Disclosing Party’s consent, to the Company
and to other Members, but such Receiving Party is not responsible for any breach
of this Section 14.01 by the Company or other Members with such Confidential
Information. Finally, a Receiving Party or its Affiliates may disclose the terms
of this Agreement to actual or prospective investors, underwriters, or acquirers
who need to know such Confidential Information to evaluate the Receiving Party’s
(or its Affiliates’) business and who are bound by written obligations of
confidentiality and non-use substantially similar to those herein.

 

(d)                In addition, a Receiving Party may disclose Confidential
Information (including filing this Agreement and all necessary documents
regarding this transaction), without the Disclosing Party’s consent, to the
extent such disclosure is required, on advice of counsel, by applicable Law
(including pursuant to any listing agreement with, or the rules or regulations
of, any national securities exchange on which any securities of such Receiving
Party (or any Affiliate thereof) are listed or traded); provided, that the
Receiving Party making such disclosure or whose Affiliates are making such
disclosure shall so notify the other parties hereto as promptly as practicable
(and if possible and legally allowed, prior to making such disclosure) and shall
seek confidential treatment of such information to the extent available.

 

(e)                 Notwithstanding Section 14.01(a), the provisions of Section
14.01 shall not apply to, and Confidential Information shall not include:

 

(i)                   any information that is or has become generally available
to the public other than as a result of a disclosure by any Receiving Party or
any Representative thereof in breach of any of the provisions of this Section
14.01;

 

(ii)                 any information that has been independently developed by a
Receiving Party (or any Affiliate thereof) without violating any of the
provisions of this Agreement or any other similar contract to which such
Receiving Party or any of its Representatives, is or are bound; or

 

(iii)               any information made available to such Receiving Party (or
any Affiliate thereof), on a non-confidential basis by any third party who is
not prohibited from disclosing such information to such Person by a legal,
contractual or fiduciary obligation to the Disclosing Party or any of its
Representatives.

 

 49 

 



(f)                 Except as otherwise provided for in this Section 14.01,
Confidential Information received hereunder shall be used by each Receiving
Party and its Representatives solely for use in connection with such Receiving
Party fulfilling its obligations or exercising its rights under this Agreement
or evaluating or assisting the Company and its business activities.

 

(g)                 The obligations under this Section 14.01 shall survive for
two (2) years after the termination of this Agreement, notwithstanding the
possible earlier occurrence of a dissolution of the Company, a Member’s Transfer
of its Membership Units, a withdrawal by a Member from the Company and/or any
Person ceasing to be an Affiliate of a Member.

 

(h)                Nothing in this Agreement shall be interpreted as vesting, in
favor of any Receiving Party or any other Person, any right of ownership or
other right in Confidential Information or other intellectual property of a
Disclosing Party.

 

Section 14.02.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specification notice given in
accordance with this Section 14.02:

 

(i)                   If to the Company:

 

Novvi LLC
5885 Hollis Street
Emeryville, CA 94608
Attention: Jeff Brown, President

 

(ii)                 if to a Member, then to the address or fax number set forth
opposite such Member’s name on Schedule 2.01 hereto.

 

In addition, in case of any notice to Cosan US, with a copy to (which shall not
constitute notice):

 

Cosan Lubrificantes e Especialidades S.A.
Rua Victor Civita n° 77, Bloco 1, 4° andar
Rio de Janeiro − RJ − Brazil
CEP: 22775-905
Attention: Departamento Juridico

 

Jones Day
222 East 41st Street
New York, NY 10017-6702
Attention:

 

Mattos Filho, Veiga Filho, Marrey Jr. e Quiroga Advogados
Alameda Joaquim Eugenio de Lima, 447,
São Paulo − SP − Brazil
Attention:

 

Section 14.03.    Public Announcements. Except per Section 14.01(d), no party to
this Agreement (including the Company) shall (i) make, or cause to be made, any
press release or public announcement in respect of this Agreement, (ii) use, or
caused to be used, the names of any Member or any Affiliate of any Member in any
press release or public announcement regarding this Agreement or the

 

 50 

 



Company, or (iii) otherwise communicate with any news media about this Agreement
or the Company without the prior written consent of the Members, not to be
unreasonably withheld. The parties shall cooperate as to the timing and contents
of any such press release or public announcement. Following the initial press
release or other authorized public disclosure announcing the existence of this
Agreement (if any), each party hereto shall be free to disclose, without the
other parties’ prior written consent, the existence of this Agreement, the
identity of the other the other parties, and those terms of this Agreement, each
to the extent they have already been publicly disclosed in accordance herewith.

 

Section 14.04.    Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable, Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

 

Section 14.05.    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
applicable Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

 

Section 14.06.    Counterparts. This Agreement may be executed and delivered
(including by facsimile or email transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, email, or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 14.06.

 

Section 14.07.    Entire Agreement. This Agreement, together with the Purchase
Agreement, the IP License Agreement and the Cosan US License Agreement,
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

 

Section 14.08.    Governing Law; Submission to Jurisdiction; Arbitration. (a)
This Agreement shall be governed by, and construed, interpreted and enforced in
accordance with, the Laws of the State of Delaware, without giving effect to the
principles or rules of conflicts of law or of choice of law thereof.

 

(b)                In the event of any dispute between the Members and/or the
Company involving any of this Agreement, the activities of the Company, or the
Company Business, or any combination of the foregoing (other than a dispute
subject to Section 5.16), such dispute shall be governed by and resolved subject
to this Section 14.08. Notwithstanding anything contained in this Agreement, the
Members undertake to use their reasonable efforts to amicably resolve by mutual
negotiation of their chief executive officers (or their designees) any disputes
between themselves and/or the Company arising from or in connection to this
Agreement and/or related hereto, including but not limited to any issues
relating to the existence, validity, effectiveness, contractual performance,
interpretation, breach or termination hereof. In case such mutual agreement is
not reached under this Section, within thirty (30) days after submission of the
dispute to the Members’ chief executive officers (or their designees), either
Member may refer the dispute to binding arbitration under the then-existing
rules (“Arbitration Rules”) of

 

 51 

 



the American Arbitration Association (“Arbitration Chamber”), which will
exclusively and finally settle such dispute. The Arbitration Rules are deemed to
be incorporated by reference to this Agreement, except as such Arbitration Rules
may be modified herein or by mutual agreement by the Members. The arbitration
proceedings filed based on this Agreement shall be administered by the
Arbitration Chamber. Any such arbitration shall be conducted in accordance with,
and subject in all respect to, the following: For the avoidance of doubt, this
Section 14.08 equally binds all parties hereto (including the Company) to this
Agreement, and such parties hereby agree to submit to and comply with all the
terms and conditions of this Section 14.08, which shall be in full force and
effect irrevocably, and subject to specific performance. The Company expressly
agrees to be bound to these arbitration provisions for all legal purposes.
Unless otherwise agreed in writing, the Members shall continue to diligently
perform their respective duties and obligations under this Agreement while an
arbitral proceeding is pending.

 

(c)                 Any arbitration under this Section 14.08 will be settled by
a panel of three (3) arbitrators. If there are only two parties to the
arbitration, each party shall nominate one arbitrator in accordance with the
Arbitration Rules and the two arbitrators so nominated shall nominate jointly a
third arbitrator, who shall serve as the chair of the arbitral tribunal
(“Arbitral Tribunal”), within fifteen (15) days from the receipt of a
communication from the Arbitration Chamber by the two previously nominated
arbitrators. If there are multiple parties, whether as claimants or as
respondents, the multiple claimants, jointly, and the multiple respondents,
jointly, shall nominate an arbitrator within the time limits set forth in the
Arbitration Rules. If any arbitrator has not been nominated within the time
limits specified herein and/or in the Arbitration Rules, as applicable, such
appointment shall be made by the Arbitration Chamber upon the written request of
any party within fifteen (15) days of such request, If at any time a vacancy
occurs in the Arbitral Tribunal, the vacancy shall be filled in the same manner
and subject to the same requirements as provided for the original appointment to
that position. The Company as an intervening party to this Agreement shall be a
party to the arbitration proceeding only to the extent it may have to implement
the award to be rendered, but it waives its right to appoint any arbitrator.

 

(d)                The place of arbitration shall be the city of New York, New
York, U.S.A., where the award(s) shall be rendered, and all arbitration
proceedings shall be conducted in English.

 

(e)                 An arbitration award shall be final, unappealable and
binding on the parties, including the Company, their successors and assignees,
who agree to comply with it and spontaneously and expressly waive any form of
appeal, except for the request for fraud, correction of material error or
clarification of uncertainty, doubt, contradiction or omission of the
arbitration award. If necessary, an arbitration award may be enforced in any
court that has jurisdiction or authority over the Members, the Company, or their
assets. The arbitration award will include the distribution of costs, including
reasonable attorney’s fees and reasonable expenses as the Arbitral Tribunal sees
fit.

 

(f)                 The Members and the Company are fully aware of all terms and
effects of the arbitration provisions herein agreed upon and irrevocably agree
that arbitration hereunder is the only form of resolution of any disputes
between any of the Members or any Member and the Company or among themselves
arising from or in connection with this Agreement and/or related thereto (except
those subject to Section 5.16). Without prejudice to the validity of these
arbitration provisions, the Members and/or the Company may seek judicial
assistance and/or relief, if and when necessary, for the sole purposes of:

 

(i)                   executing obligations that admit, forthwith, specific
performance;

 

(ii)                 obtaining coercive or precautionary measures or procedures
of a preventive, provisional or permanent nature, as security for the
arbitration to be commenced or already in course between the Members and/or to
ensure the existence and efficacy of the arbitration proceeding; or

 

 52 

 



(iii)               fraud, correction of material error or clarification of
uncertainty, doubt, contradiction or omission of the arbitration award; or

 

(iv)               obtaining measures of a mandatory and specific nature;

 

it being understood that, upon accomplishment of the mandatory or specific
enforcement procedures sought, the dispute shall be returned to the Arbitral
Tribunal to be established or already established, as applicable, full and
exclusive authority to decide on all and any issues, whether related to
procedure or merit, which has caused the mandatory or specific enforcement
claim, with the respective judicial proceeding being interrupted until the
partial or final decision of the Arbitral Tribunal.

 

For the measures indicated in (i) through (iv) above, the Members and/or the
Company elect any state or U.S. federal court located in the city of New York,
New York, U.S.A., to the exclusion of any other courts, and the Members and/or
the Company hereby irrevocably submit to the exclusive jurisdiction of any state
or U.S. federal court located within the city of New York, New York, U.S.A. over
any such action. The Members and/or the Company hereby irrevocably waive, to the
fully extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such action brought in such court
or any defense of inconvenient forum for the maintenance of such action. The
filing of any measure under this Subsection (f) does not entail any waiver to
the arbitration under this Section 14.08 or to the full jurisdiction of the
Arbitral Tribunal.

 

(g)                 The Members, the Company, and their respective
Representatives, the witnesses, the Arbitral Tribunal, the Arbitration Chamber
and its secretariat agree to treat the existence, content, awards and decisions
relating to an arbitration proceeding hereunder, together with all the
materials, information and testimony used therein or created for the purposes
thereof, as well as other documents produced or disclosed by the other Member or
by the Company during the arbitration proceeding as Confidential Information of
the other Member or the Company, subject to the obligations and exceptions in
Section 14.01.

 

(h)                In order to facilitate the comprehensive resolution of
related disputes under this Agreement, the Purchase Agreement, the IP License
Agreement, and/or the Cosan US License Agreement, any or all such disputes may
be brought in a single arbitration under the following circumstances and
conditions: If one or more arbitrations are already pending between the Members
and/or the Company hereunder or under the Purchase Agreement, the IP License
Agreement or under the Cosan US License Agreement and a new dispute arises
between the Members and/or the Company under any of said agreements or a
subsequently filed arbitration is brought between the Members and/or the Company
under any said agreements, then a Member or the Company may request that such
new dispute or any subsequently filed arbitration be consolidated into any prior
pending arbitration. Within twenty (20) days of a request to consolidate, the
parties to the new dispute or the subsequently filed arbitration shall select
one of the prior pending arbitrations into which the new dispute or subsequently
filed arbitration may be consolidated (“Selected Arbitration”). If the parties
to the new dispute or subsequently arbitration are unable to agree on the
Selected Arbitration within such twenty (20) day period, then the Arbitration
Chamber shall indicate the Selected Arbitration within twenty (20) days of a
written request by a party to the new dispute or the subsequently filed
arbitration. If the Arbitration Chamber fails to indicate the Selected
Arbitration within the 20-day time limit indicated above, the arbitration first
initiated shall be considered the Selected Arbitration. The new dispute or
subsequently filed arbitration shall be so consolidated, provided that the
Arbitral Tribunal for the Selected Arbitration determines that: (i) the new
dispute or subsequently filed arbitration presents significant issues of law or
fact common with those in the Selected Arbitration; (ii) no party to the new
dispute or to the Selected Arbitration would be unduly harmed; and (iii)
consolidation under these circumstances would not result in undue delay for the
Selected Arbitration, Any such order of consolidation issued by the Arbitral
Tribunal shall be final and binding

 

 53 

 



upon the parties to the new dispute, the Selected Arbitration and subsequently
filed arbitrations, The Members and the Company waive any right they may have to
appeal or to seek interpretation, revision or annulment of such order of
consolidation under the Arbitration Rules and/or the applicable Law in any
court. The Arbitral Tribunal for the Selected Arbitration into which a new
dispute or subsequently filed arbitration is consolidated shall serve as the
Arbitral Tribunal for the consolidated arbitration.

 

(i)                  Subject to applicable Law and this Section 14.08, process
in any dispute, claim, action, suit or proceeding to enforce any arbitral award
rendered pursuant to and as provided in this Agreement may be served on a Member
or the Company anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each Member and the Company
agrees that service of process on a Member or the Company at the location, and
as provided, in Section 14.02 shall be deemed effective service of process on
such Member or the Company, as applicable. Nothing herein shall affect the right
of any Member or the Company to serve legal process in any other manner
permitted by applicable Law or at equity.

 

(j)                  WITH RESPECT TO ANY DISPUTE, CLAIM, ACTION, SUIT OR
PROCEEDING BETWEEN THE PARTIES IN CONNECTION WITH THIS AGREEMENT THAT, PER THIS
AGREEMENT OR APPLICABLE LAW MAY BE BROUGHT IN A COURT, EACH OF THE PARTIES
IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY JURY, AND
AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH DISPUTE, CLAIM, ACTION,
SUIT OR PROCEEDING.

 

Section 14.09.    Specific Performance. Subject to compliance with Section 14.08
above, the parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties hereto shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.

 

Section 14.10.    Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shalt be paid by the party
incurring such costs and expenses.

 

Section 14.11.    Amendments and Waivers; Assignment. (a) Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by all parties hereto, or in
the case of a waiver, by the party or parties against whom the waiver is to be
effective; provided, however, that Schedule 2.01 to this Agreement shall be
deemed amended from time to time to reflect the admission of a new Member, the
withdrawal or resignation of a Member and the adjustment of the Membership Units
resulting from any Transfer or other disposition of a Membership Unit, in each
case that is made in accordance with the provisions hereof.

 

(b)                No failure or delay by any party in exercising any right,
power or privilege hereunder (other than a failure or delay beyond a period of
time specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.

 

(c)                 The respective rights and obligations of the Members under
this Agreement may not be assigned without the prior written consent of the
other Members. The consent of the other Members shall not be unreasonably
withheld. In case of an assignment to a Controlled company, Controlling company
or company under common Control, such consent shall not be withheld in any
circumstance if the assigning party remains liable for the obligations of the
assignee under this Agreement

 

 54 

 



or guarantees the fulfillment of such obligations, as provided for in Section
10.02(b), except in the case in which Cosan US requests assignment to a joint
venture company formed by Cosan US or any Affiliate thereof and Shell
International Petroleum Company Limited or any Affiliate thereof, in which case
the consent of Amyris may be withheld in its sole and absolute discretion.

 

Section 14.12.    No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Without limiting the foregoing, any obligation of the Members to make Capital
Contributions to the Company under this Agreement is an agreement only between
the Members and no other person or entity, including the Company, shall have any
rights to enforce such obligations.

 

Section 14.13.    Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

Section 14.14.    Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that no presumption for or against any party arising out of drafting all or any
part of this Agreement will be applied in any controversy, claim or dispute
relating to, in connection with or involving this Agreement. Accordingly, the
parties hereby waive the benefit of any rule of applicable Law, including
California Civil Code Section 1654 and any successor or amended statute, or any
legal decision which would require that in cases of uncertainty, the language of
a contract should be interpreted most strongly against the party who drafted
such language.

 

Section 14.15.    Further Assurances. Each of the Members hereto shall use
reasonable efforts to take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate and make effective the transactions contemplated
hereunder, including, without limitation, using reasonable efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of the competent governmental entities. Each of the Members shall
cooperate with the other when required in order to effect the transactions
contemplated hereunder. In case at any time after the date hereof, any further
action is necessary or desirable to carry out the purposes of this Agreement,
the proper officers and directors of each of the parties hereto shall use their
reasonable efforts to take all such action.

 

 55 

 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the Effective Date.

 



  AMYRIS, INC.             By:    /s/ R. Asadorian       Name: R. Asadorian    
  Title:   CFO             COSAN US, INC.             By:         Name:      
Title:             American Refining Group, Inc.           By:         Name:    
  Title:             NOVVI LLC             By:         Name:       Title:      
      By:         Name:       Title:  



 



[Second Amended and Restated Operating Agreement]

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the Effective Date.

 

 

  AMYRIS, INC.             By:           Name:       Title:                COSAN
US, INC.             By:         Name:       Title:             COSAN US, INC.  
        By: /s/ (ILLEGIBLE)       Name: (ILLEGIBLE)       Title: Director      
      American Refining Group, Inc.           By:         Name:       Title:    
        NOVVI LLC           By:          Name:       Title:             By:     
    Name:       Title:          



 



[Second Amended and Restated Operating Agreement]



 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the Effective Date.

 



  AMYRIS, INC.             By:           Name:       Title:                COSAN
US, INC.             By:         Name:       Title:             American
Refining Group, Inc.           By:   /s/ Timothy M. Brown       Name: Timothy M.
Brown       Title: CEO             NOVVI LLC           By:          Name:      
Title:             By:          Name:       Title:          

 









[Second Amended and Restated Operating Agreement]



 







IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the Effective Date.

 



  AMYRIS, INC.             By:           Name:       Title:                COSAN
US, INC.             By:         Name:       Title:             American
Refining Group, Inc.           By:         Name:       Title:             NOVVI
LLC           By:  /s/ Jason R. Wells       Name: Jason R. Wells       Title:
CTO             By:  /s/ Jeffrey Brown       Name: Jeffrey Brown       Title:
President & CEO          

 

 



[Second Amended and Restated Operating Agreement]



 

Schedule 2.01

 

List of Members and Addresses

 

 

 

Amyris, Inc.
5885 Hollis Street, Suite 101
Emeryville, CA 94608
Attn:     General Counsel

 

Cosan US, Inc.
2711 Centerville Road, Suite 400
Wilmington, Delaware 19808
Attn:     President

 

American Refining Group, Inc.

100 Four Falls, Suite 215

West Conshohocken, PA 19428

Attn:     General Counsel

 

 



i

 

SCHEDULE 4.01(a)

 

Prior Capital Contributions

 

Amyris:

 



Capital Contribution         M. Units Event       $10,000,100* 100,001 Original
allocation upon execution of Amended & Restated Operating Agreement (March 26,
2013) ($100 was from the original incorporation of Novvi LLC)       $237,266.78
2,372 LAO reconciliation (April 1, 2014)       $2,075,000.00 20,750 Capital Call
(April 10, 2014)       $545,219.26** 5,452 Capital Call (February 4, 2016)      
$4,778,673.00** 71,425 Conversion of Member Loans (July 19, 2016)      
$17,636,259.04 200,000 TOTAL       *Represents entrance into an expanded IP
License Agreement as its contribution **Represents forgiveness of past due rent
& Glycotech payments as its contribution   Cosan US:   Capital Contribution M.
Units Event       $10,000,100 100,001 Original allocation upon execution of
Amended & Restated Operating Agreement (March 26, 2013) ($100 was from the
original incorporation of Novvi LLC)       $237,266.78 2,372 LAO reconciliation
(April 1, 2014)       $2,075,000.00 20,750 Capital Call (April 10, 2014)      
$545,219.26 5,452 Capital Call (February 4, 2016)       $ 4,778,673.00 71,425
Conversion of Member Loans (July 19, 2016)       $17,636,259.04 200,000 TOTAL  
    ARG:       Capital Contribution M. Units Event       $4,000,000 200,000
Initial cash investment pursuant to that certain Equity Purchase Agreement,
dated July 19, 2016.















 





i

 

SCHEDULE 4.01(c)

 

Holder of Membership Units

 

Membership Units Initial Percentage Interest Holder 200,000 33.33% Amyris
200,000 33.33% Cosan US 200,000 33.33% ARG 600,000 100%  

 

 

 



i

 

Exhibit A

 

Member Certificate
Second Amended and Restated Operating Agreement of Novvi LLC

 

THE MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF
THE UNITED STATES SECURITIES ACT OF 1933 OR AN EXEMPTION THEREFROM AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

THE MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE SECOND AMENDED AND RESTATED
OPERATING AGREEMENT DATED AS OF JUNE ___, 2016, AS IT MAY BE AMENDED FROM TIME
TO TIME, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
COMPANY. NO REGISTRATION OF TRANSFER OF THESE MEMBERSHIP UNITS WILL BE MADE ON
THE BOOKS OF THE COMPANY UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN
COMPLIED WITH.

 

All capitalized terms used herein, and not otherwise defined, have the meaning
set forth in the Second Amended and Restated Operating Agreement of Novvi LLC,
dated as of June ___, 2016, as amended from time to time (the “Agreement”).

 

The undersigned hereby acknowledges that [in exchange for a capital contribution
with a value of US$___________,] the undersigned [has received/is the Transferee
of] [__] Membership Units in Novvi LLC (the “Company”).

 

The undersigned further acknowledges that it has been given a copy of, and has
reviewed carefully, the Agreement. The undersigned agrees to be bound by all
terms and provisions of the Agreement [and to assume all obligations of the
transferor of such Membership Units]. The undersigned hereby accepts, ratifies
and agrees to be bound by all actions duly taken pursuant to the terms and
provisions of the Agreement by the Company prior to the date hereof.

 

Dated ,   .                                     [Name of Member]              

 

 



A-1

 

Exhibit B

 

Fair Market Value Methodology

 

“Fair Market Value”, for purposes of the Agreement, shall be calculated in
accordance with the rules set forth below.

 

The Fair Market Value of the Company and its corresponding Membership Units
shall be calculated according to the following procedure:

 

(i)the Fair Market Value shall be determined by two (2) internationally
recognized and reputable investment banks, with experience in the appraisal of
assets in the lubricants (or similar market), being chosen by unanimous
agreement of Amyris, Cosan US, and ARG (“Appraisers”) within ten (10) Business
Days as from the date the determination of a Fair Market Value is triggered. The
Appraisers shall be engaged by the Company, but the costs arising in connection
with the determination of the Fair Market Value shall be equally shared by the
Members. The Company shall provide both Appraisers with the same information
that may be required by any Appraiser;

 

(ii)with respect to the Membership Units, the Fair Market Value shall be
determined by the Appraisers based on the following criteria: (a) such
Membership Units shall be appraised as if the total number of Membership Units
were available for purchase and were purchased by Third Parties on an arms’
length basis, without any discount; (b) the then-current status and the expected
future results of the Company; and (c) the discounted projected future cash
flows of the Company, based on the Company’s applicable business plan and
budget, or, if the Company has not started to conduct the business, the Fair
Market Value shall be determined considering the capital employed by the
Members;

 

(iii)if any Appraiser presents a value range/band instead of a single value, the
Fair Market Value provided by such Appraiser shall be the mean of such value
range/band, provided that the Appraisers shall be aware that in no event such
band, for the purposes of the assessment of the Fair Market Value, shall exceed
twenty percent (20%) of either the minimum or the maximum value amongst the
value range/bands presented;

 

(iv)the Appraisers shall determine the Fair Market Value within thirty (30) days
as from the date on which they were engaged for such purpose, and the result of
their work shall be submitted simultaneously to the Company and all Members in
writing;

 

(v)the binding Fair Market Value shall be the mean of both appraisals

 

(vi)absent of a manifest error, the Fair Market Value assessed according to the
terms hereof shall be final, binding and shall not be subject to any opposition
from any Member, and shall remain valid for the purposes hereof for a period of
one hundred and twenty (120) days from the date it was finally assessed.

 

B-1



 

